Exhibit 10.1

 

--------------------------------------------------------------------------------

ADVANCED MEDICAL OPTICS, INC.

AND EACH OF THE GUARANTORS PARTY HERETO

7 1/2% SENIOR SUBORDINATED NOTES DUE 2017

 

--------------------------------------------------------------------------------

INDENTURE

Dated as of April 2, 2007

 

--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY

Trustee

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture

Act Section

   Indenture Section

310(a)(1)

   7.10

      (a)(2)

   7.10

      (a)(3)

   N.A.

      (a)(4)

   N.A.

      (a)(5)

   7.10

      (b)

   7.10

      (c)

   N.A.

311(a)

   7.11

      (b)

   7.11

      (c)

   N.A.

312(a)

   2.05

      (b)

   12.03

      (c)

   12.03

313(a)

   7.06

      (b)(2)

   7.06; 7.07

      (c)

   7.06; 12.02

      (d)

   7.06

314(a)

   4.03;12.02; 12.05

      (c)(1)

   12.04

      (c)(2)

   12.04

      (c)(3)

   N.A.

      (e)

   12.05

      (f)

   N.A.

315(a)

   7.01

      (b)

   7.05; 12.02

      (c)

   7.01

      (d)

   7.01

      (e)

   6.11

316(a) (last sentence)

   2.09

      (a)(1)(A)

   6.05

      (a)(1)(B)

   6.04

      (a)(2)

   N.A.

      (b)

   6.07

      (c)

   2.12

317(a)(1)

   6.08

      (a)(2)

   6.09

      (b)

   2.04

318(a)

   12.01

      (b)

   N.A.

      (c)

   12.01

--------------------------------------------------------------------------------

N.A. means not applicable.

* This Cross Reference Table is not part of this Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 1.

DEFINITIONS AND INCORPORATION

BY REFERENCE

 

Section 1.01    Definitions.    1 Section 1.02    Other Definitions.    25
Section 1.03    Incorporation by Reference of Trust Indenture Act.    25
Section 1.04    Rules of Construction.    26

ARTICLE 2.

THE NOTES

 

Section 2.01    Form and Dating.    26 Section 2.02    Execution and
Authentication.    27 Section 2.03    Registrar and Paying Agent.    27 Section
2.04    Paying Agent to Hold Money in Trust.    27 Section 2.05    Holder Lists.
   28 Section 2.06    Transfer and Exchange.    28 Section 2.07    Replacement
Notes.    40 Section 2.08    Outstanding Notes.    40 Section 2.09    Treasury
Notes.    41 Section 2.10    Temporary Notes.    41 Section 2.11   
Cancellation.    41 Section 2.12    Defaulted Interest.    41 Section 2.13   
CUSIP Numbers.    42 Section 2.14    Issuance of Additional Notes.    42

ARTICLE 3.

REDEMPTION AND PREPAYMENT

 

Section 3.01    Notices to Trustee.    42 Section 3.02    Selection of Notes to
Be Redeemed or Purchased.    42 Section 3.03    Notice of Redemption.    43
Section 3.04    Effect of Notice of Redemption.    43 Section 3.05    Deposit of
Redemption or Purchase Price.    44 Section 3.06    Notes Redeemed or Purchased
in Part.    44 Section 3.07    Optional Redemption.    44 Section 3.08   
Mandatory Redemption.    45 Section 3.09    Offer to Purchase by Application of
Excess Proceeds.    45

ARTICLE 4.

COVENANTS

 

Section 4.01    Payment of Notes.    47 Section 4.02    Maintenance of Office or
Agency.    47 Section 4.03    Reports.    47 Section 4.04    Compliance
Certificate.    48 Section 4.05    Taxes.    49 Section 4.06    Stay, Extension
and Usury Laws.    49 Section 4.07    Limitations on Restricted Payments.    49



--------------------------------------------------------------------------------

     Page Section 4.08    Limitations on Dividend and Other Payment Restrictions
Affecting Restricted Subsidiaries.   51 Section 4.09    Limitations on
Additional Indebtedness and Disqualified Equity Interests.   52 Section 4.10   
Limitations on Asset Sales.   54 Section 4.11    Limitations on Transactions
with Affiliates.   56 Section 4.12    Limitations on Liens.   57 Section 4.13   
Conduct of Business.   58 Section 4.14    Corporate Existence.   58 Section 4.15
   Offer to Repurchase Upon Change of Control.   58 Section 4.16    Limitations
on Layering Indebtedness.   59 Section 4.17    Limitations on Designation of
Unrestricted Subsidiaries.   60 Section 4.18    Additional Note Guarantees.   61
Section 4.19    Liquidated Damages Notice.   61

ARTICLE 5.

SUCCESSORS

 

Section 5.01    Merger, Consolidation, or Sale of Assets.    61 Section 5.02   
Successor Corporation Substituted.    62

ARTICLE 6.

DEFAULTS AND REMEDIES

 

Section 6.01    Events of Default.    63 Section 6.02    Acceleration.    64
Section 6.03    Other Remedies.    65 Section 6.04    Waiver of Past Defaults.
   65 Section 6.05    Control by Majority.    65 Section 6.06    Limitation on
Suits.    66 Section 6.07    Rights of Holders of Notes to Receive Payment.   
66 Section 6.08    Collection Suit by Trustee.    66 Section 6.09    Trustee May
File Proofs of Claim.    67 Section 6.10    Priorities.    67 Section 6.11   
Undertaking for Costs.    67

ARTICLE 7.

TRUSTEE

 

Section 7.01    Duties of Trustee.    68 Section 7.02    Rights of Trustee.   
69 Section 7.03    Individual Rights of Trustee.    69 Section 7.04    Trustee’s
Disclaimer.    70 Section 7.05    Notice of Defaults.    70 Section 7.06   
Reports by Trustee to Holders of the Notes.    70 Section 7.07    Compensation
and Indemnity.    70 Section 7.08    Replacement of Trustee.    71 Section 7.09
   Successor Trustee by Merger, etc.    72 Section 7.10    Eligibility;
Disqualification.    72 Section 7.11    Preferential Collection of Claims
Against Company.    72

ARTICLE 8.

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

Section 8.01    Option to Effect Legal Defeasance or Covenant Defeasance.    72
Section 8.02    Legal Defeasance and Discharge.    73

 

ii



--------------------------------------------------------------------------------

      Page Section 8.03    Covenant Defeasance.    73 Section 8.04    Conditions
to Legal or Covenant Defeasance.    74 Section 8.05    Deposited Money and
Government Securities to be Held in Trust; Other Miscellaneous Provisions.    75
Section 8.06    Repayment to Company.    75 Section 8.07    Reinstatement.    76

ARTICLE 9.

AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 9.01    Without Consent of Holders of Notes.    76 Section 9.02    With
Consent of Holders of Notes.    77 Section 9.03    Compliance with Trust
Indenture Act.    78 Section 9.04    Revocation and Effect of Consents.    78
Section 9.05    Notation on or Exchange of Notes.    78 Section 9.06    Trustee
to Sign Amendments, etc.    78

ARTICLE 10.

SUBORDINATION

 

Section 10.01    Agreement to Subordinate.    79 Section 10.02    Liquidation;
Dissolution; Bankruptcy.    79 Section 10.03    Default on Designated Senior
Debt.    79 Section 10.04    Acceleration of Notes.    80 Section 10.05    When
Distribution Must Be Paid Over.    80 Section 10.06    Notice by Company.    81
Section 10.07    Subrogation.    81 Section 10.08    Relative Rights.    81
Section 10.09    Subordination May Not Be Impaired by Company.    81 Section
10.10    Distribution or Notice to Representative.    81 Section 10.11    Rights
of Trustee and Paying Agent.    82 Section 10.12    Authorization to Effect
Subordination.    82 Section 10.13    Amendments.    82

ARTICLE 11.

NOTE GUARANTEES

 

Section 11.01    Guarantee.    82 Section 11.02    Subordination of Note
Guarantee.    83 Section 11.03    Limitation on Guarantor Liability.    84
Section 11.04    Execution and Delivery of Note Guarantee.    84 Section 11.05
   Guarantors May Consolidate, etc., on Certain Terms.    84 Section 11.06   
Releases.    85

ARTICLE 12.

SATISFACTION AND DISCHARGE

 

Section 12.01    Satisfaction and Discharge.    86

ARTICLE 13.

MISCELLANEOUS

 

Section 13.01    Trust Indenture Act Controls.    87 Section 13.02    Notices.
   87 Section 13.03    Communication by Holders of Notes with Other Holders of
Notes.    88 Section 13.04    Certificate and Opinion as to Conditions
Precedent.    88

 

iii



--------------------------------------------------------------------------------

      Page Section 13.05    Statements Required in Certificate or Opinion.    88
Section 13.06    Rules by Trustee and Agents.    89 Section 13.07    No Personal
Liability of Directors, Officers, Employees and Stockholders.    89 Section
13.08    Governing Law, Waiver of Jury Trial    89 Section 13.09    No Adverse
Interpretation of Other Agreements.    89 Section 13.10    Successors.    89
Section 13.11    Severability.    89 Section 13.12    Counterpart Originals.   
89 Section 13.13    Table of Contents, Headings, etc.    80

EXHIBITS

 

Exhibit A    FORM OF NOTE      Exhibit B    FORM OF CERTIFICATE OF TRANSFER   
B-1 Exhibit C    FORM OF CERTIFICATE OF EXCHANGE    C-1 Exhibit D    FORM OF
CERTIFICATE FROM ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR    D-1 Exhibit E   
FORM OF NOTATION OF GUARANTEE    E-1 Exhibit F    FORM OF SUPPLEMENTAL INDENTURE
   F-1

 

iv



--------------------------------------------------------------------------------

INDENTURE dated as of April 2, 2007 among Advanced Medical Optics, Inc., a
Delaware corporation (the “Company”), the Guarantors (as defined) and Wilmington
Trust Company, a Delaware banking corporation, as Trustee.

The Company, the Guarantors and the Trustee agree as follows for the benefit of
each other and for the equal and ratable benefit of the Holders (as defined) of
the 7 1/2% Senior Subordinated Notes due 2017 (the “Notes”):

ARTICLE 1.

DEFINITIONS AND INCORPORATION

BY REFERENCE

Section 1.01 Definitions.

“144A Global Note” means one or more Global Notes substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee that shall be issued in an aggregate amount of
denominations equal in total to the outstanding principal amount of the Notes
sold in reliance on Rule 144A.

“Acquired Indebtedness” means

(1) with respect to any Person that becomes a Restricted Subsidiary after the
Issue Date, Indebtedness of such Person and its Subsidiaries existing at the
time such Person becomes a Restricted Subsidiary that was not incurred in
connection with, or in contemplation of, such Person becoming a Restricted
Subsidiary, and

(2) with respect to the Company or any Restricted Subsidiary, any Indebtedness
of a Person (other than the Company or a Restricted Subsidiary) existing at the
time such Person is merged with or into the Company or a Restricted Subsidiary,
or Indebtedness expressly assumed by the Company or any Restricted Subsidiary in
connection with the acquisition of an asset or assets from another Person, which
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition.

“Additional Interest” has the meaning set forth in the Registration Rights
Agreement.

“Additional Notes” means additional Notes (other than the Initial Notes) which
may be issued under this Indenture in accordance with Sections 2.02 and 4.09
hereof, as part of the same series as the Initial Notes.

“Affiliate” of any Person means any other Person which directly or indirectly
controls or is controlled by, or is under direct or indirect common control
with, the referent Person. For purposes of Section 4.11, Affiliates shall be
deemed to include, with respect to any Person, any other Person (1) which
beneficially owns or holds, directly or indirectly, 10% or more of any class of
the Voting Stock of the referent Person, (2) of which 10% or more of the Voting
Stock is beneficially owned or held, directly or indirectly, by the referenced
Person or (3) with respect to an individual, any immediate family member of such
Person. For purposes of this definition, “control” of a Person shall mean the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.

 

1



--------------------------------------------------------------------------------

“amend” means to amend, supplement, restate, amend and restate or otherwise
modify, including successively, and “amendment” shall have a correlative
meaning.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange at
the relevant time.

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Company or any Restricted Subsidiary to any Person
other than the Company or any Restricted Subsidiary (including by means of a
Sale and Leaseback Transaction or a merger or consolidation) (collectively, for
purposes of this definition, a “transfer”), in one transaction or a series of
related transactions, of any of the Company’s assets or any assets or Equity
Interests of the Restricted Subsidiaries other than in the ordinary course of
business. For purposes of this definition, the term “Asset Sale” shall not
include:

(1) transfers of cash or Cash Equivalents;

(2) transfers of assets (including Equity Interests) that are governed by, and
made in accordance with, Section 5.01;

(3) Permitted Investments and Restricted Payments permitted under Section 4.07;

(4) the creation of or realization on any Lien permitted under this Indenture;

(5) transfers of damaged, worn-out or obsolete equipment or assets that, in the
Company’s reasonable judgment, are no longer used or useful in the Company’s
business or the business of the Restricted Subsidiaries;

(6) sales or grants of licenses or sublicenses to use the patents, trade
secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Company or any Restricted Subsidiary to the
extent not materially interfering with the Company’s and the Restricted
Subsidiaries’ business; and

(7) any transfer or series of related transfers that, but for this clause, would
be Asset Sales, if after giving effect to such transfers, the aggregate Fair
Market Value of the assets transferred in such transaction or any such series of
related transactions does not exceed $5.0 million.

“Attributable Indebtedness”, when used with respect to any Sale and Leaseback
Transaction, means, as at the time of determination, the present value
(discounted at a rate borne by the Notes, compounded on a semi-annual basis) of
the total obligations of the lessee for rental payments during the remaining
term of the lease included in any such Sale and Leaseback Transaction.

“Bankruptcy Law” means Title 11, of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act. The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers

 

2



--------------------------------------------------------------------------------

of such Person, (iii) in the case of any partnership, the Board of Directors of
the general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing or, in each case, other than for purposes of the
definition of “Change of Control,” any duly authorized committee of such body.

“Broker-Dealer” has the meaning set forth in the Registration Rights Agreement.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in New York are authorized or required by law to close.

“Capitalized Lease” means a lease required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under a Capitalized Lease, and the amount of
such obligation shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” means:

(1) marketable obligations issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof), maturing within 360 days of the date of acquisition thereof;

(2) demand and time deposits and certificates of deposit or acceptances,
maturing within 360 days of the date of acquisition thereof, of any financial
institution that is a member of the Federal Reserve System having combined
capital and surplus and undivided profits of not less than $500 million and is
assigned at least a “B” rating by Thomson Financial BankWatch;

(3) commercial paper maturing no more than 180 days from the date of creation
thereof issued by a corporation that is not the Company or an Affiliate of the
Company, and is organized under the laws of any State of the United States of
America or the District of Columbia and rated at least A-1 by S&P or at least
P-1 by Moody’s;

(4) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clause (1) above entered into with any
commercial bank meeting the specifications of clause (2) above;

(5) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, rated at least “A” by Moody’s or S&P and having
maturities of not more than one year from the date of acquisition; and

(6) investments in money market or other mutual funds substantially all of whose
assets comprise securities of the types described in clauses (1) through
(4) above.

“Change of Control” means the occurrence of any of the following events:

(1) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause
that person or group shall be deemed to have “beneficial ownership” of all
securities that any such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock representing more than 50% of the voting power of
the total outstanding Voting Stock of the Company;

 

3



--------------------------------------------------------------------------------

(2) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (together with any new
directors whose election to such Board of Directors or whose nomination for
election by the Company’s stockholders was approved by a vote of the majority of
the Company’s directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Company’s Board of Directors;

(3) all or substantially all of the Company’s assets and the assets of the
Company’s Restricted Subsidiaries, taken as a whole, are sold or otherwise
transferred to any Person other than a Restricted Subsidiary or a Guarantor; or

(4) the Company adopts a plan of liquidation or dissolution or any such plan
shall be approved by the Company’s stockholders.

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.

“Clearstream” means Clearstream Banking, S.A., or its successors.

“Company” means Advanced Medical Optics, Inc., and any and all successors
thereto.

“Consolidated Amortization Expense” for any period means the amortization
expense of the Company and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Cash Flow” means for any period means, without duplication, the
sum of the amounts for such period of

(1) Consolidated Net Income, plus

(a) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income; plus

(b) Consolidated Interest Expense of such Person for such period to the extent
the same was deducted (and not added back) in calculating Consolidated Net
Income; plus

(c) Consolidated Depreciation Expense and Consolidated Amortization Expense of
such Person for such period to the extent the same were deducted (and not added
back) in calculating Consolidated Net Income; plus

(d) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Indenture (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the offering of the
Notes and the Credit Facilities and (ii) any amendment or other modification of
the Notes, and, in each case, deducted (and not added back) in calculating
Consolidated Net Income; plus

 

4



--------------------------------------------------------------------------------

(e) the amount of any non-recurring restructuring charge or reserve deducted
(and not added back) in such period in calculating Consolidated Net Income,
including costs related to the closure and/or consolidation of facilities; plus

(f) any other non-cash charges, including any write offs or write downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated Cash Flow to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period and the
reversal of any accrual of, or cash reserve for, anticipated charges in any
period where such accrual or reserve is no longer required); plus

(g) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income;

(2) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Interest Expense in any prior period;

provided, that, to the extent not otherwise included in determining
“Consolidated Net Income” or “Consolidated Cash Flow,” Consolidated Cash Flow
shall be adjusted by all items that were shown in the final offering memorandum
dated March 27, 2007 as adjusting EBITDA to derive Adjusted EBITDA.

“Consolidated Depreciation Expense” for any period means the depreciation
expense of the Company and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means the ratio of Consolidated Cash Flow
during the most recent four consecutive full fiscal quarters for which financial
statements are available (the “Four-Quarter Period”) ending on or prior to the
date of the transaction giving rise to the need to calculate the Consolidated
Interest Coverage Ratio (the “Transaction Date”) to Consolidated Interest
Expense for the Four-Quarter Period. In the event that the Company or any
Restricted Subsidiary incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness (other than Indebtedness incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
and has not been replaced) or issues or redeems any Preferred Stock subsequent
to the commencement of the period for which the Consolidated Interest Coverage
Ratio is being calculated but prior to or simultaneously with the event for
which the calculation of the Consolidated Interest Coverage Ratio is made (the
“Consolidated Interest Coverage Ratio Calculation Date”), then the Consolidated
Interest Coverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, redemption, retirement or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Equity Interests,
as if the same had occurred at the beginning of the applicable Four-Quarter
Period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Company or any of
its Restricted Subsidiaries during the Four-Quarter Period or subsequent to such
reference period and on or prior to or simultaneously with the Consolidated
Interest

 

5



--------------------------------------------------------------------------------

Coverage Ratio Calculation Date shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations and disposed operations (and the change in any associated fixed
charge obligations and the change in EBITDA resulting therefrom) had occurred on
the first day of the Four-Quarter Period. If since the beginning of such period
any Person that subsequently became a Restricted Subsidiary or was merged with
or into the Company or any of its Restricted Subsidiaries since the beginning of
such period shall have made any Investment, acquisition, disposition, merger,
consolidation or disposed operation that would have required adjustment pursuant
to this definition, then the Consolidated Interest Coverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, consolidation or disposed
operation had occurred at the beginning of the applicable Four-Quarter Period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by the chief
financial officer of the Company. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the Consolidated Interest
Coverage Ratio Calculation Date had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Company to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period except
as set forth in the first paragraph of this definition. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be deemed to have been based upon the rate actually chosen, or, if none,
then based upon such optional rate chosen as the Company may designate.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
calculating Consolidated Net Income (including (a) amortization of original
issue discount resulting from the issuance of Indebtedness at less than par,
(b) all commissions, discounts and other fees and charges owed with respect to
letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (d) the interest component of Capitalized Lease Obligations,
and (e) net payments, if any, pursuant to interest rate Hedging Obligations with
respect to Indebtedness); plus

(2) the product of (a) all cash dividend payments on any series of Disqualified
Equity Interests of the Company or any Preferred Stock of any Restricted
Subsidiary (other than any such Disqualified Equity Interests or any Preferred
Stock held by the Company or a Wholly-Owned Restricted Subsidiary or to the
extent paid in Qualified Equity Interests), multiplied by (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of the Company and
the Restricted Subsidiaries, expressed as a decimal; plus

(3) all interest on any Indebtedness described in clause (7) of the definition
of Indebtedness; plus

(4) the interest portion of any deferred payment obligations; plus

 

6



--------------------------------------------------------------------------------

(5) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued.

“Consolidated Net Income” for any period means the net income (or loss) of the
Company and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

(1) the net income of any Person that is not a Restricted Subsidiary, except to
the extent that cash in an amount equal to any such income has actually been
received by the Company or any Restricted Subsidiary during such period;

(2) except to the extent includible in the consolidated net income of the
Company pursuant to the foregoing clause (1), the net income (or loss) of any
Person that accrued prior to the date that (a) such Person becomes a Restricted
Subsidiary or is merged into or consolidated with the Company or any Restricted
Subsidiary or (b) the assets of such Person are acquired by the Company or any
Restricted Subsidiary;

(3) the net income of any Restricted Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of that income is not permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary during such
period;

(4) for the purposes of calculating the Restricted Payments Basket only, in the
case of a successor to the Company by consolidation, merger or transfer of its
assets, any income (or loss) of the successor prior to such merger,
consolidation or transfer of assets;

(5) the following, solely to the extent they are non-cash items:

(i) cumulative effect of a change in accounting principles;

(ii) write-off of any debt issuance costs;

(iii) gains or losses from discontinued operations;

(iv) unrealized gains and losses with respect to Hedging Obligations;

(v) unrealized gains and losses relating to mark-to market Indebtedness
denominated in foreign currencies;

(vi) deferred financing costs and premiums written off and other net gains or
losses in connection with any early extinguishment of Indebtedness;

(vii) gains or losses realized by any Asset Sale by the Company or any
Restricted Subsidiary (other than in the ordinary course of business);

(viii) impairment charges relating to goodwill resulting from the application of
Statement of Financial Accounting Standards No. 142 and 144 and the amortization
of intangibles arising pursuant to Statement of Financial Accounting Standard
No. 141;

 

7



--------------------------------------------------------------------------------

(ix) any stock based compensation expense related to the application of
Statement of Financial Accounting Standard No. 123R; and

(x) extraordinary, unusual, non-operating or nonrecurring gains, losses or
charges together with any related provision for taxes on any such extraordinary
or nonrecurring gains or losses);

(6) cash charges related to the IntraLase acquisition in an amount not to exceed
$30.0 million incurred within 12 months following the Issue Date.

In addition, any return of capital with respect to an Investment that increased
the Restricted Payments Basket pursuant to Section 4.07(a)(3)(D) or decreased
the amount of Investments outstanding pursuant to clause (11) of the definition
of “Permitted Investments” shall be excluded from Consolidated Net Income for
purposes of calculating the Restricted Payments Basket.

For purposes of this definition of “Consolidated Net Income,” “nonrecurring”
means any gain or loss as of any date that is not reasonably likely to recur
within the two years following such date, in the good faith determination of
(i) the Company’s Board of Directors or a duly authorized committee thereof for
transactions in excess of $10.0 million, or (ii) the Company’s management for
transactions up to $10.0 million.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 13.02 hereof or such other address as to which the Trustee
may give notice to the Company.

“Credit Agreement” means that certain credit agreement, dated as of April 2,
2007, by and among the Company, the guarantors from time to time party thereto,
each lender from time to time party thereto, UBS Securities LLC, as joint lead
arranger, joint bookmanager and syndication agent, Banc of America Securities
LLC, as joint lead arranger and joint bookmanager, Goldman Sachs Credit Partners
L.P., as joint bookmanager and documentation agent and Bank Of America, N.A., as
Administrative Agent and in certain other capacities specified therein, and
other agents party thereto from time to time.

“Credit Facilities” means one or more debt facilities (which may be outstanding
at the same time and including, without limitation, the Credit Agreement)
providing for revolving credit loans, term loans or letters of credit and, in
each case, as such agreements may be amended, refinanced or otherwise
restructured, in whole or in part from time to time (including increasing the
amount of available borrowings thereunder or adding Subsidiaries of the Company
as additional borrowers or guarantors thereunder) with respect to all or any
portion of the Indebtedness under such agreement or agreements or any successor
or replacement agreement or agreements and whether by the same or any other
agent, lender or group of lenders.

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

“Default” means any event, act or condition that, after notice or the passage of
time or both, would be an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

 

8



--------------------------------------------------------------------------------

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Designated Senior Debt” means (1) Senior Debt and Guarantor Senior Debt under
or in respect of the Credit Agreement and (2) any other Indebtedness
constituting Senior Debt or Guarantor Senior Debt which, at the time of
determination, has an aggregate principal amount of at least $25 million and is
specifically designated in the instrument evidencing such Senior Debt as
“Designated Senior Debt.”

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms or by the terms of any security into
which it is convertible, exchangeable or exercisable, is, or upon the happening
of any event or the passage of time would be, required to be redeemed by such
Person, whether or not at the option of the Holder thereof, or matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, in
whole or in part, on or prior to the date which is 91 days after the final
maturity date of the Notes; provided, however, that any class of Equity
Interests of such Person that, by its terms, authorizes such Person to satisfy
in full its obligations with respect to the payment of dividends or upon
maturity, redemption (pursuant to a sinking fund or otherwise) or repurchase
thereof or otherwise by the delivery of Equity Interests that are not
Disqualified Equity Interests, and that is not convertible, exchangeable or
exercisable for Disqualified Equity Interests or Indebtedness, shall not be
deemed to be Disqualified Equity Interests so long as such Person satisfies its
obligations with respect thereto solely by the delivery of Equity Interests that
are not Disqualified Equity Interests; provided, further, however, that any
Equity Interests that would not constitute Disqualified Equity Interests but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests are convertible, exchangeable or exercisable)
the right to require the Company to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the 91st
day after the final maturity date of the Notes shall not constitute Disqualified
Equity Interests if the change of control or asset sale provisions applicable to
such Equity Interests are no more favorable to such holders than the provisions
described under Sections 4.10 and 4.15, respectively, and such Equity Interests
specifically provide that the Company shall not redeem any such Equity Interests
pursuant to such provisions prior to the Company’s purchase of the Notes as
required pursuant to the provisions described under Sections 4.10 and 4.15,
respectively.

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than a Foreign Subsidiary.

“Equity Interests” of any Person means (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in such shares or other
interests in such Person but excluding from all of the foregoing any debt
securities convertible into Equity Interests.

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

 

9



--------------------------------------------------------------------------------

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

“Excluded Subsidiaries” shall mean AMO Nominee Holdings, LLC, AMO Spain
Holdings, LLC and AMO U.K. Holdings, LLC.

“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such assets) that would be negotiated
in an arm’s-length transaction for cash between a willing seller and a willing
and able buyer, neither of which is under any compulsion to complete the
transaction, as such price is determined in good faith by (i) the Company’s
Board of Directors or a duly authorized committee thereof for transactions in
excess of $25.0 million, or (ii) the Company’s management for transactions up to
$25.0 million.

“Foreign Subsidiary” means any Restricted Subsidiary of the Company which (i) is
not organized under the laws of (x) the United States or any state thereof or
(y) the District of Columbia and (ii) conducts substantially all of its business
operations outside the United States of America.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect from time to time.

“Global Note Legend” means the legend set forth in Section 2.06(g)(2) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes deposited with or on behalf of
and registered in the name of the Depository or its nominee, substantially in
the form of Exhibit A hereto and that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
issued in accordance with Section 2.01, 2.06(b)(3), 2.06(b)(4), 2.06(d)(2) or
2.06(f) hereof.

“guarantee” means a direct or indirect guarantee by any Person of any
Indebtedness of any other Person and includes any obligation, direct or
indirect, contingent or otherwise, of such Person (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) Indebtedness of such
other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise); or (2) entered into for purposes
of assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); “guarantee,” when used as a verb, and “guaranteed” have correlative
meanings.

“Guarantor Senior Debt” means, with respect to any Guarantor, the principal of,
premium, if any, and interest (including any interest accruing subsequent to the
filing of a petition of bankruptcy at the rate provided for in the documentation
with respect thereto, whether or not such interest is an allowed claim under
applicable law) on any Indebtedness of such Guarantor, whether outstanding on
the Issue Date or thereafter created, incurred or assumed, unless, in the case
of any particular Indebtedness, the instrument creating or evidencing the same
or pursuant to which the same is outstanding expressly provides that such
Indebtedness shall not be senior in right of payment to the Notes.

 

10



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, “Guarantor Senior Debt” shall
also include the principal of, premium, if any, interest (including any interest
accruing subsequent to the filing of a petition of bankruptcy at the rate
provided for in the documentation with respect thereto, whether or not such
interest is an allowed claim under applicable law) on, and all other amounts
owing in respect of:

(1) all monetary obligations of every nature of such Guarantor under, or with
respect to, the Credit Facilities, including, without limitation, obligations to
pay principal and interest, reimbursement obligations under letters of credit,
fees, expenses and indemnities (and guarantees thereof); and

(2) all Hedging Obligations in respect of the Credit Facilities;

in each case whether outstanding on the Issue Date or thereafter incurred.

Notwithstanding the foregoing, “Guarantor Senior Debt” shall not include:

(1) any Indebtedness of such Guarantor to the Company or any of its
Subsidiaries;

(2) Indebtedness to, or guaranteed on behalf of, any director, officer or
employee of the Company or any of its other Subsidiaries (including, without
limitation, amounts owed for compensation);

(3) obligations to trade creditors and other amounts incurred (but not under the
Credit Facilities) in connection with obtaining goods, materials or services;

(4) Indebtedness represented by Disqualified Equity Interests;

(5) any liability for taxes owed or owing by such Guarantor;

(6) that portion of any Indebtedness incurred in violation of Section 4.09 (but,
as to any such obligation, no such violation shall be deemed to exist for
purposes of this clause (6) if the holder(s) of such obligation or their
representative shall have received an officers’ certificate of such Guarantor to
the effect that the incurrence of such Indebtedness does not (or, in the case of
revolving credit indebtedness, that the incurrence of the entire committed
amount thereof at the date on which the initial borrowing thereunder is made
would not) violate such provisions of this Indenture);

(7) Indebtedness which, when incurred and without respect to any election under
Section 1111(b) of Title 11, United States Code, is without recourse to such
Guarantor; and

(8) any Indebtedness which is, by its express terms, subordinated in right of
payment to any other Indebtedness of such Guarantor.

“Guarantors” means each Restricted Subsidiary of the Company that is a Domestic
Subsidiary on the Issue Date (other than the Excluded Subsidiaries), and each
other Person that is required to, or at the election of the Company does, become
a Guarantor by the terms of this Indenture after the Issue Date, in each case,
until such Person is released from its Note Guarantee in accordance with the
terms of this Indenture.

“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.

 

11



--------------------------------------------------------------------------------

“Holder” means any registered holder, from time to time, of the Notes.

“incur” means, with respect to any Indebtedness or Obligation, incur, create,
issue, assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to such Indebtedness or Obligation;
provided that (1) the Indebtedness of a Person existing at the time such Person
became a Restricted Subsidiary shall be deemed to have been incurred by such
Restricted Subsidiary and (2) neither the accrual of interest nor the accretion
of original issue discount or the accretion or accumulation of dividends on any
Equity Interests shall be deemed to be an incurrence of Indebtedness.

“Indebtedness” of any Person at any date means, without duplication:

(1) all liabilities, contingent or otherwise, of such Person, to the extent such
liabilities and obligations would appear as a liability upon the consolidated
balance sheet of such Person in accordance with GAAP, (i) in respect of borrowed
money (whether or not the recourse of the lender is to the whole of the assets
of such Person or only to a portion thereof), (ii) evidenced by bonds,
debentures, notes or other similar instruments, and (iii) representing the
balance deferred and unpaid of the purchase price of any property or services,
except trade payables and accrued expenses incurred by such Person in the
ordinary course of business in connection with obtaining goods, materials or
services;

(2) all liabilities and obligations, contingent or otherwise, of such Person
(i) evidenced by banker’s acceptances or similar instruments issued or accepted
by banks, and (ii) evidenced by letters of credit, letters of guaranty and
similar credit transactions;

(3) all Disqualified Equity Interests of such Person (measured at the greater of
its voluntary or involuntary maximum fixed redemption or repurchase price);

(4) all Capitalized Lease Obligations of such Person;

(5) all Indebtedness of others secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person;

(6) all Indebtedness of others guaranteed by such Person to the extent of such
guarantee; provided that Indebtedness of the Company or its Subsidiaries that is
guaranteed by the Company or the Company’s Subsidiaries shall only be counted
once in the calculation of the amount of Indebtedness of the Company and its
Subsidiaries on a consolidated basis;

(7) all Attributable Indebtedness; and

(8) all Hedging Obligations of such Person.

The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date. The amount of Indebtedness of any
Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (5), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.

For purposes hereof, the “maximum fixed redemption or repurchase price” of any
Disqualified Equity Interests that do not have a fixed redemption or repurchase
price shall be calculated in accordance

 

12



--------------------------------------------------------------------------------

with the terms of such Disqualified Equity Interests as if such Disqualified
Equity Interests were redeemed or repurchased on any date on which an amount of
Indebtedness outstanding shall be required to be determined pursuant to this
Indenture, and if such price is based upon, or measured by the fair market value
of such Disqualified Equity Interests, such fair market to be determined in good
faith by the Board of Directors of the issuer of such Disqualified Equity
Interests.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Independent Director” means a director of the Company who:

(1) is independent with respect to the transaction at issue;

(2) does not have any material financial interest in the Company or any of its
Affiliates (other than as a result of holding securities of the Company); and

(3) has not and whose Affiliates or affiliated firm has not, at any time during
the twelve months prior to the taking of any action hereunder, directly or
indirectly, received, or entered into any understanding or agreement to receive,
any compensation, payment or other benefit, of any type or form, from the
Company or any of its Affiliates, other than customary directors’ fees for
serving on the Board of Directors of the Company or any Affiliate and
reimbursement of out-of-pocket expenses for attendance at the Company’s or
Affiliate’s board and board committee meetings.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing that is, in the reasonable
judgment of the Company’s Board of Directors, qualified to perform the task for
which it has been engaged and disinterested and independent with respect to the
Company and its Affiliates.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” means the first $250,000,000 aggregate principal amount of Notes
issued under this Indenture on the date hereof.

“interest” means, with respect to the Notes, interest and Additional Interest,
if any, on the Notes.

“Investments” of any Person means:

(1) all direct or indirect investments by such Person in any other Person in the
form of loans, advances or capital contributions or other credit extensions
constituting Indebtedness of such other Person, and any guarantee of
Indebtedness of any other Person;

(2) all purchases (or other acquisitions for consideration) by such Person of
Indebtedness, Equity Interests or other securities of any other Person (other
than any such purchase that constitutes a Restricted Payment of the type
described in clause (2) of the definition thereof);

(3) all other items that would be classified as investments on a balance sheet
of such Person prepared in accordance with GAAP (including, if required by GAAP,
purchases of assets outside the ordinary course of business); and

(4) the Designation of any Subsidiary as an Unrestricted Subsidiary.

 

13



--------------------------------------------------------------------------------

Except as otherwise expressly specified in this definition, the amount of any
Investment (other than an Investment made in cash) shall be the Fair Market
Value thereof on the date such Investment is made. The amount of Investment
pursuant to clause (4) shall be the Designation Amount determined in accordance
with Section 4.17. If the Company or any Restricted Subsidiary sells or
otherwise disposes of any Equity Interests of any Restricted Subsidiary, or any
Restricted Subsidiary issues any Equity Interests, in either case, such that,
after giving effect to any such sale or disposition, such Person is no longer a
Subsidiary, the Company shall be deemed to have made an Investment on the date
of any such sale or other disposition equal to the Fair Market Value of the
Equity Interests of and all other Investments in such Restricted Subsidiary
retained. Notwithstanding the foregoing, purchases or redemptions of Equity
Interests of the Company shall be deemed not to be Investments.

“Issue Date” means the date on which the Notes are originally issued.

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, lease, easement, restriction, covenant, charge,
security interest or other encumbrance of any kind or nature in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Net Available Proceeds” means, with respect to any Asset Sale, the proceeds
thereof in the form of cash or Cash Equivalents, net of

(1) brokerage commissions and other fees and expenses (including fees, discounts
and expenses of legal counsel, accountants and investment banks, consultants and
placement agents) of such Asset Sale;

(2) provisions for taxes payable as a result of such Asset Sale (after taking
into account any available tax credits or deductions and any tax sharing
arrangements);

(3) amounts required to be paid to any Person (other than the Company or any
Restricted Subsidiary and other than under a Credit Facility) owning a
beneficial interest in the assets subject to the Asset Sale or having a Lien
thereon;

(4) payments of unassumed liabilities (not constituting Indebtedness) relating
to the assets sold at the time of, or within 30 days after the date of, such
Asset Sale; and

(5) appropriate amounts to be provided by the Company or any Restricted
Subsidiary, as the case may be, as a reserve required in accordance with GAAP
against any adjustment in the sale price of such asset or assets or liabilities
associated with such Asset Sale and retained by the Company or any Restricted
Subsidiary, as the case may be, after such Asset Sale, including pensions and
other postemployment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an Officers’ Certificate delivered to the
Trustee; provided, however, that any amounts remaining after adjustments,
revaluations or liquidations of such reserves shall constitute Net Available
Proceeds.

 

14



--------------------------------------------------------------------------------

“Non-Recourse Debt” means Indebtedness of an Unrestricted Subsidiary:

(1) as to which neither the Company nor any Restricted Subsidiary (a) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (b) is directly or indirectly liable as a
guarantor or otherwise, or (c) constitutes the lender;

(2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Credit Agreement or Notes) of the Company or any
Restricted Subsidiary to declare a default on the other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and

(3) as to which the lenders have been notified in writing that they shall not
have any recourse to the Equity Interests or assets of the Company or any
Restricted Subsidiary.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Note Guarantee” means the Guarantee by each Guarantor of the Company’s
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.

“Notes” has the meaning assigned to it in the preamble to this Indenture. The
Initial Notes and the Additional Notes shall be treated as a single class for
all purposes under this Indenture, and unless the context otherwise requires,
all references to the Notes shall include the Initial Notes and any Additional
Notes.

“Obligation” means any principal, interest, penalties, fees, indemnification,
reimbursements, costs, expenses, damages and other liabilities payable under the
documentation governing any Indebtedness.

“Officer” means any of the following of the Company: the Chairman of the Board
of Directors, the Chief Executive Officer, the Chief Financial Officer, the
President, any Vice President, the Treasurer or the Secretary.

“Officers’ Certificate” means a certificate signed by two Officers.

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 13.05 hereof.
The counsel may be an employee of or counsel to the Company, any Subsidiary of
the Company or the Trustee.

“Pari Passu Indebtedness” means any of the Company’s or any Guarantor’s
Indebtedness that ranks pari passu in right of payment with the Notes or the
Note Guarantees, as applicable.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Permitted Business” means the businesses engaged in by the Company and its
Subsidiaries on the Issue Date as described in the final offering memorandum
dated as of March 27, 2007 and any and all businesses that, in the good faith
judgment of the Board of Directors, are reasonably related thereto or reasonable
extensions thereof.

 

15



--------------------------------------------------------------------------------

“Permitted Investment” means:

(1) Investments by the Company or any Restricted Subsidiary in (a) any
Restricted Subsidiary or (b) any Person that shall become immediately after such
Investment a Restricted Subsidiary or that shall merge or consolidate into the
Company or any Restricted Subsidiary;

(2) Investments in the Company by any Restricted Subsidiary;

(3) Hedging Obligations entered into for bona fide hedging purposes of the
Company or any Restricted Subsidiary not for the purpose of speculation;

(4) cash and Cash Equivalents;

(5) receivables owing to the Company or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Company or any such Restricted
Subsidiary deems reasonable under the circumstances;

(6) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(7) Investments made by the Company or any Restricted Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 4.10;

(8) lease, utility and other similar deposits in the ordinary course of
business;

(9) Investments made by the Company or a Restricted Subsidiary for consideration
consisting only of Qualified Equity Interests of the Company;

(10) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Company or any Restricted
Subsidiary or in satisfaction of judgments; and

(11) other Investments in an aggregate amount not to exceed $50.0 million at any
one time outstanding (with each Investment being valued as of the date made and
without regard to subsequent changes in value); provided that no Investment made
in reliance on this clause (11) shall be made in any Person that is the direct
or indirect holder of a majority of the outstanding Equity Interests of the
Company.

The amount of Investments outstanding at any time pursuant to clause (11) above
shall be deemed to be reduced:

(a) upon the disposition or repayment of or return on any Investment made
pursuant to clause (11) above, by an amount equal to the return of capital with
respect to such Investment to the Company or any Restricted Subsidiary (to the
extent not included in the computation of Consolidated Net Income); and

(b) upon a Redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, by an amount equal to the lesser of (x) the Fair Market Value of the
Company’s proportionate interest in such Subsidiary immediately following such
Redesignation, and (y) the aggregate amount of Investments in such Subsidiary
that increased (and did not previously decrease) the amount of Investments
outstanding pursuant to clause (11) above.

 

16



--------------------------------------------------------------------------------

“Permitted Junior Securities” means:

(1) Equity Interests in the Company or any Guarantor; or

(2) debt securities issued pursuant to a confirmed plan of reorganization that
are subordinated in right of payment to (a) all Senior Debt and Guarantor Senior
Debt and (b) any debt issued in exchange for Senior Debt to substantially the
same extent as, or to a greater extent than, the Notes and the Note Guarantees
are subordinated to Senior Debt and Guarantor Senior Debt under this Indenture.

“Permitted Liens” means the following types of Liens:

(1) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings, provided that any reserve or other appropriate provision, if any,
as shall be required by GAAP shall have been made in respect therefor;

(2) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith, if such reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made in respect thereof;

(3) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(4) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(5) judgment Liens not giving rise to a Default so long as such Liens are
adequately bonded and any appropriate legal proceedings which may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which the proceedings may be initiated has not expired;

(6) easements, rights-of-way, zoning restrictions and other similar charges,
restrictions or encumbrances in respect of real property or immaterial
imperfections of title which do not, in the aggregate, impair in any material
respect the ordinary conduct of the Company’s or a Restricted Subsidiaries’
business taken as a whole;

(7) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other assets relating to such letters of
credit and products and proceeds thereof;

(8) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Company or
any Restricted Subsidiary, including rights of offset and setoff;

 

17



--------------------------------------------------------------------------------

(9) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more of accounts
maintained by the Company or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

(10) leases or subleases granted to others that do not materially interfere with
the ordinary course of business of the Company or any Restricted Subsidiary;

(11) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

(12) Liens securing all of the Notes and any Note Guarantee;

(13) Liens securing Hedging Obligations of the Company or any Restricted
Subsidiary entered into for bona fide hedging purposes and not for the purpose
of speculation;

(14) Liens existing on the Issue Date securing Indebtedness outstanding on the
Issue Date;

(15) Liens in favor of the Company or a Guarantor;

(16) Liens securing Indebtedness under the Credit Facilities;

(17) Liens securing Purchase Money Indebtedness and Capitalized Lease
Obligations; provided that such Liens shall not extend to any asset other than
the specified asset being financed and additions and improvements thereon;

(18) Liens securing Acquired Indebtedness permitted to be incurred under this
Indenture; provided that the Liens do not extend to assets not subject to such
Lien at the time of acquisition (other than improvements thereon) and are no
more favorable to the lienholders than those securing such Acquired Indebtedness
prior to the incurrence of such Acquired Indebtedness by the Company or a
Restricted Subsidiary;

(19) Liens on assets of a Person existing at the time such Person is acquired or
merged with or into or consolidated with the Company or any such Restricted
Subsidiary (and not created in anticipation or contemplation thereof);

(20) Liens to secure Refinancing Indebtedness of Indebtedness secured by Liens
referred to in the foregoing clauses (12), (14), (16), (17), (18) and (19);
provided that in the case of Liens securing Refinancing Indebtedness of
Indebtedness secured by Liens referred to in the foregoing clauses (14), (17),
(18) and (19), such Liens do not extend to any additional assets (other than
improvements thereon and replacements thereof);

(21) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(22) Liens securing Senior Debt or Guarantor Senior Debt; and

 

18



--------------------------------------------------------------------------------

(23) Liens incurred in the ordinary course of business of the Company or any
Restricted Subsidiary with respect to obligations (other than Indebtedness) that
do not in the aggregate exceed $30.0 million at any one time outstanding.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

“Plan of Liquidation” with respect to any Person, means a plan that provides
for, contemplates or the effectuation of which is preceded or accompanied by
(whether or not substantially contemporaneously, in phases or otherwise):
(1) the sale, lease, conveyance or other disposition of all or substantially all
of the assets of such Person otherwise than as an entirety or substantially as
an entirety; and (2) the distribution of all or substantially all of the
proceeds of such sale, lease, conveyance or other disposition of all or
substantially all of the remaining assets of such Person to holders of Equity
Interests of such Person.

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Issue Date.

“principal” means, with respect to the Notes, the principal of, and premium, if
any, on the Notes.

“Private Placement Legend” means the legend set forth in Section 2.06(g)(1)
hereof to be placed on all Notes issued under this Indenture except where
otherwise permitted by the provisions of this Indenture.

“Purchase Money Indebtedness” means Indebtedness, including Capitalized Lease
Obligations, of the Company or any Restricted Subsidiary incurred for the
purpose of financing all or any part of the purchase price of property, plant or
equipment used in the business of the Company or any Restricted Subsidiary or
the cost of installation, construction or improvement thereof; provided,
however, that (1) the amount of such Indebtedness shall not exceed such purchase
price or cost and (2) such Indebtedness shall be incurred no later than 90 days
after such acquisition of such asset by the Company or such Restricted
Subsidiary or such installation, construction or improvement.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests; provided that such Equity Interests
shall not be deemed Qualified Equity Interests to the extent sold or owed to a
Subsidiary of such Person or financed, directly or indirectly, using funds
(1) borrowed from such Person or any Subsidiary of such Person until and to the
extent such borrowing is repaid or (2) contributed, extended, guaranteed or
advanced by such Person or any Subsidiary of such Person (including, without
limitation, in respect of any employee stock ownership or benefit plan). Unless
otherwise specified, Qualified Equity Interests refer to Qualified Equity
Interests of the Company.

“Qualified Equity Offering” means the issuance and sale of Qualified Equity
Interests of the Company to Persons other than any other Person who is, prior to
such issuance and sale, an Affiliate of the Company; provided, however, that
cash proceeds therefrom equal to not less than the redemption price of the Notes
to be redeemed are received by the Company as a capital contribution immediately
prior to such redemption.

 

19



--------------------------------------------------------------------------------

“redeem” means to redeem, repurchase, purchase, defease, retire, discharge or
otherwise acquire or retire for value; and “redemption” shall have a correlative
meaning; provided that this definition shall not apply for purposes of
Section 3.07.

“Redesignation” has the meaning given to such term in Section 4.17.

“refinance” means to refinance, repay, prepay, replace, renew or refund defease,
discharge or otherwise retire for value.

“Refinancing Indebtedness” means Indebtedness of the Company or a Restricted
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of the Company or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:

(1) the principal amount (and accreted value, in the case of Indebtedness issued
at a discount) of the Refinancing Indebtedness does not exceed the principal
amount (and accreted value, as the case may be) of the Refinanced Indebtedness
plus the amount of accrued and unpaid interest on the Refinanced Indebtedness,
any reasonable premium paid to the holders of the Refinanced Indebtedness and
reasonable expenses incurred in connection with the incurrence of the
Refinancing Indebtedness;

(2) the obligor of Refinancing Indebtedness does not include any Person (other
than the Company or any Guarantor) that is not an obligor of the Refinanced
Indebtedness;

(3) if the Refinanced Indebtedness was subordinated in right of payment to the
Notes or the Note Guarantees, as the case may be, then such Refinancing
Indebtedness, by its terms, is subordinate in right of payment to the Notes or
the Note Guarantees, as the case may be, at least to the same extent as the
Refinanced Indebtedness, and if the Refinanced Indebtedness was pari passu with
the Notes or the Note Guarantees, as the case may be, then the Refinancing
Indebtedness ranks pari passu with, or is subordinated in right of payment to,
the Notes or the Note Guarantees, as the case may be;

(4) the Refinancing Indebtedness has a final stated maturity either (a) no
earlier than the Refinanced Indebtedness being repaid or amended or (b) after
the maturity date of the Notes;

(5) the portion, if any, of the Refinancing Indebtedness that is scheduled to
mature on or prior to the maturity date of the Notes has a Weighted Average Life
to Maturity at the time such Refinancing Indebtedness is incurred that is equal
to or greater than the Weighted Average Life to Maturity of the portion of the
Refinanced Indebtedness being repaid that is scheduled to mature on or prior to
the maturity date of the Notes; and

(6) the proceeds of the Refinancing Indebtedness shall be used substantially
concurrent with the incurrence thereof to redeem or refinance the Refinanced
Indebtedness, unless the Refinanced Indebtedness is not then due and is not
redeemable or prepayable at the option of the obligor thereof or is redeemable
or prepayable only with notice, in which case such proceeds shall be held in a
segregated account of the obligor of the Refinanced Indebtedness until the
Refinanced Indebtedness becomes due or redeemable or prepayable or such notice
period lapses and then shall be used to refinance the Refinanced Indebtedness;
provided that in any event the Refinanced Indebtedness shall be redeemed or
refinanced within one year of the incurrence of the Refinancing Indebtedness.

“Registration Rights Agreement” means (i) the Registration Rights Agreement
dated as of the Issue Date among the Company, the Guarantors and the initial
purchasers of the Notes issued on the Issue Date and (ii) any other registration
rights agreement entered into in connection with an issuance of Additional Notes
in a private offering after the Issue Date.

 

20



--------------------------------------------------------------------------------

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Global Note substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of and registered in the name of the Depositary
or its nominee, issued in a denomination equal to the outstanding principal
amount of the Notes issued in reliance on Rule 903 of Regulation S.

“Representative” means any agent or representative in respect of any Designated
Senior Debt; provided that if, and for so long as, any Designated Senior Debt
lacks such representative, then the Representative for such Designated Senior
Debt shall at all times constitute the holders of a majority in outstanding
principal amount of such Designated Senior Debt.

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the corporate trust department of the Trustee (or any successor group of
the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Payment” means any of the following:

(1) the declaration or payment of any dividend or any other distribution on
Equity Interests of the Company or any Restricted Subsidiary or any payment made
to the direct or indirect holders of Equity Interests of the Company or any
Restricted Subsidiary (in their capacities as such), including, without
limitation, any payment in connection with any merger or consolidation involving
the Company but excluding, in each case, (a) dividends or distributions payable
solely in Qualified Equity Interests or through accretion or accumulation of
such dividends on such Equity Interests and (b) in the case of Restricted
Subsidiaries, dividends or distributions payable to the Company or to a
Restricted Subsidiary and pro rata dividends or distributions payable to
minority stockholders of any Restricted Subsidiary;

(2) the redemption of any Equity Interests of the Company or any Restricted
Subsidiary, including, without limitation, any payment in connection with any
merger or consolidation involving the Company but excluding any such Equity
Interests held by the Company or any Restricted Subsidiary;

(3) any Investment other than a Permitted Investment; or

(4) any payment or redemption prior to the scheduled maturity or prior to any
scheduled repayment of principal or sinking fund payment, as the case may be, in
respect of Subordinated Indebtedness (other than any Subordinated Indebtedness
owed to and held by the Company or any Restricted Subsidiary).

For the avoidance of doubt, “Restricted Payments” shall not include any payment
the Company is required to make upon the conversion of its senior subordinated
convertible notes outstanding on the Issue Date.

 

21



--------------------------------------------------------------------------------

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

“Restricted Payments Basket” has the meaning given to such term in
Section 4.07(a).

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

“Sale and Leaseback Transactions” means with respect to any Person an
arrangement with any bank, insurance company or other lender or investor or to
which such lender or investor is a party, providing for the leasing by such
Person of any asset of such Person which has been or is being sold or
transferred by such Person to such lender or investor or to any Person to whom
funds have been or are to be advanced by such lender or investor on the security
of such asset.

“SEC” means the U.S. Securities and Exchange Commission.

“Secretary’s Certificate” means a certificate signed by the Secretary of the
Company.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Senior Debt” means the principal of, premium, if any, and interest (including
any interest accruing subsequent to the filing of a petition of bankruptcy at
the rate provided for in the documentation with respect thereto, whether or not
such interest is an allowed claim under applicable law) on any Indebtedness of
the Company, whether outstanding on the Issue Date or thereafter created,
incurred or assumed, unless, in the case of any particular Indebtedness, the
instrument creating or evidencing the same or pursuant to which the same is
outstanding expressly provides that such Indebtedness shall not be senior in
right of payment to the Notes.

Without limiting the generality of the foregoing, “Senior Debt” shall include
the principal of, premium, if any, interest (including any interest accruing
subsequent to the filing of a petition of bankruptcy at the rate provided for in
the documentation with respect thereto, whether or not such interest is an
allowed claim under applicable law) on, and all other amounts owing in respect
of:

(1) all monetary obligations of every nature under, or with respect to, the
Credit Facilities, including, without limitation, obligations to pay principal
and interest, reimbursement obligations under letters of credit, fees, expenses
and indemnities (and guarantees thereof); and

(2) all Hedging Obligations in respect of the Credit Facilities;

in each case whether outstanding on the Issue Date or thereafter incurred.

 

22



--------------------------------------------------------------------------------

Notwithstanding the foregoing, “Senior Debt” shall not include:

(1)any Indebtedness of the Company to any of its Subsidiaries;

(2) Indebtedness to, or guaranteed on behalf of, any director, officer or
employee of the Company or any of its Subsidiaries (including, without
limitation, amounts owed for compensation);

(3) obligations to trade creditors and other amounts incurred (but not under the
Credit Facilities) in connection with obtaining goods, materials or services;

(4) Indebtedness represented by Disqualified Equity Interests;

(5) any liability for taxes owed or owing by the Company;

(6) that portion of any Indebtedness incurred in violation of Section 4.09 (but,
as to any such obligation, no such violation shall be deemed to exist for
purposes of this clause (6) if the holder(s) of such obligation or their
representative shall have received an Officers’ Certificate of the Company to
the effect that the incurrence of such Indebtedness does not (or, in the case of
revolving credit indebtedness, that the incurrence of the entire committed
amount thereof at the date on which the initial borrowing thereunder is made
would not) violate such provisions of this Indenture);

(7) Indebtedness which, when incurred and without respect to any election under
Section 1111(b) of Title 11, United States Code, is without recourse to the
Company; and

(8) any Indebtedness which is, by its express terms, subordinated in right of
payment to any other Indebtedness of the Company.

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

“Significant Subsidiary” means (1) any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Regulation S-X promulgated pursuant to
the Securities Act as such Regulation is in effect on the Issue Date and (2) any
Restricted Subsidiary that, when aggregated with all other Restricted
Subsidiaries that are not otherwise Significant Subsidiaries and as to which any
event described in Section 6.01(7) and (8) has occurred and is continuing, or
which are being released from their Guarantees (in the case of Section 9.02(9)),
would constitute a Significant Subsidiary under clause (1) of this definition.

“Subordinated Indebtedness” means Indebtedness of the Company or any Restricted
Subsidiary that is expressly subordinated in right of payment to the Notes or
the Note Guarantees, respectively.

“Subsidiary” means, with respect to any Person:

(1) any corporation, limited liability company, association or other business
entity of which more than 50% of the total voting power of the Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Board of Directors thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person (or a combination thereof); and

 

23



--------------------------------------------------------------------------------

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or of one or more Subsidiaries of such Person
(or any combination thereof).

Unless otherwise specified, “Subsidiary” refers to a Subsidiary of the Company.

“Total Assets” means, as of any date of determination, the sum of the amounts
that would appear on the consolidated balance sheet of the Company and its
Restricted Subsidiaries as the total assets (after deducting accumulated
depreciation and amortization, allowances for doubtful accounts, other
applicable reserves and other similar items) of the Company and its Restricted
Subsidiaries.

“Total Tangible Assets” means, as of any date, the total amount of tangible
assets of the Company and the Restricted Subsidiaries on a consolidated basis at
the end of the fiscal quarter immediately preceding such date.

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939, as
amended.

“Trustee” means Wilmington Trust Company, until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.

“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a Global Note that does not bear and is not
required to bear the Private Placement Legend.

“Unrestricted Subsidiary” means (1) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Company in accordance with Section 4.17 and (2) any Subsidiary
of an Unrestricted Subsidiary.

“U.S. Government Obligations” means direct non-callable obligations of, or
guaranteed by, the United States of America for the payment of which guarantee
or obligations the full faith and credit of the United States is pledged.

“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.

“Voting Stock” with respect to any Person, means securities of any class of
Equity Interests of such Person entitling the holders thereof (whether at all
times or only so long as no senior class of stock or other relevant equity
interest has voting power by reason of any contingency) to vote in the election
of members of the Board of Directors of such Person.

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that shall elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary of which 100%
of the Equity Interests (except for directors’ qualifying shares or certain
minority interests owned by other

 

24



--------------------------------------------------------------------------------

Persons solely due to local law requirements that there be more than one
stockholder, but which interest is not in excess of what is required for such
purpose) are owned directly by the Company or through one or more Wholly-Owned
Restricted Subsidiaries.

Section 1.02 Other Definitions.

 

Term

  

Defined in

Section

  

“Affiliate Transaction”

   4.11

“Asset Sale Offer”

   3.09

“Authentication Order”

   2.02

“Change of Control Offer”

   4.15

“Change of Control Payment Date”

   4.15

“Change of Control Purchase Price”

   4.15

“Covenant Defeasance”

   8.03

“Coverage Ratio Exception”

   4.09

“Designation”

   4.17

“Designation Amount”

   4.17

“DTC”

   2.03

“Event of Default”

   6.01

“Excess Proceeds”

   4.10

“Legal Defeasance”

   8.02

“Net Proceeds Deficiency”

   4.10

“Net Proceeds Offer”

   4.10

“Offer Amount”

   3.09

“Offer Period”

   3.09

“Offered Price”

   4.10

“Paying Agent”

   2.03

“Payment Amount”

   4.10

“Permitted Indebtedness”

   4.09

“Purchase Date”

   3.09

“Redemption Date”

   3.01

“Redesignation”

   4.17

“Registrar”

   2.03

“Restricted Payments Basket”

   4.07

“Successor”

   5.01

Section 1.03 Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

The following TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Notes;

“indenture security Holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

 

25



--------------------------------------------------------------------------------

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes and the Note Guarantees means the Company and the
Guarantors, respectively, and any successor obligor upon the Notes and the Note
Guarantees, respectively.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

Section 1.04 Rules of Construction.

Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) words in the singular include the plural, and in the plural include the
singular;

(5) “shall” shall be interpreted to express a command;

(6) provisions apply to successive events and transactions; and

(7) references to sections of or rules under the Securities Act shall be deemed
to include substitute, replacement of successor sections or rules adopted by the
SEC from time to time.

ARTICLE 2.

THE NOTES

Section 2.01 Form and Dating.

(a) General. The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
shall be dated the date of its authentication. The Notes shall be in
denominations of $1,000 and integral multiples thereof.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Company, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

(b) Global Notes. Notes issued in global form shall be substantially in the form
of Exhibit A hereto (including the Global Note Legend thereon and the “Schedule
of Exchanges of Interests in the Global Note” attached thereto). Notes issued in
definitive form shall be substantially in the form of Exhibit A hereto (but
without the Global Note Legend thereon and without the “Schedule of Exchanges of
Interests in the Global Note” attached thereto). Each Global Note shall
represent such of the outstanding Notes as shall be specified therein and each
shall provide that it represents the aggregate principal amount of outstanding
Notes from time to time endorsed thereon and that the aggregate principal amount
of

 

26



--------------------------------------------------------------------------------

outstanding Notes represented thereby may from time to time be reduced or
increased, as appropriate, to reflect exchanges and redemptions. Any endorsement
of a Global Note to reflect the amount of any increase or decrease in the
aggregate principal amount of outstanding Notes represented thereby shall be
made by the Trustee or the Custodian, at the direction of the Trustee, in
accordance with instructions given by the Holder thereof as required by
Section 2.06 hereof.

Section 2.02 Execution and Authentication.

At least one Officer must sign the Notes for the Company by manual or facsimile
signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

A Note shall not be valid until authenticated by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.

The Trustee shall, upon receipt of a written order of the Company signed by an
Officer (an “Authentication Order”), authenticate Notes for original issue that
may be validly issued under this Indenture, including any Additional Notes. The
aggregate principal amount of Notes outstanding at any time may not exceed the
aggregate principal amount of Notes authorized for issuance by the Company
pursuant to one or more Authentication Orders, except as provided in
Section 2.07 hereof.

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.

Section 2.03 Registrar and Paying Agent.

The Company shall maintain an office or agency in the Borough of Manhattan, The
City of New York where Notes may be presented for registration of transfer or
for exchange (“Registrar”) and an office or agency where Notes may be presented
for payment (“Paying Agent”). The Registrar shall keep a register of the Notes
and of their transfer and exchange. The Company may appoint one or more
co-registrars and one or more additional paying agents. The term “Registrar”
includes any co-registrar and the term “Paying Agent” includes any additional
paying agent. The Company may change any Paying Agent or Registrar without
notice to any Holder. The Company shall notify the Trustee in writing of the
name and address of any Agent not a party to this Indenture. If the Company
fails to appoint or maintain another entity as Registrar or Paying Agent, the
Trustee shall act as such. The Company or any of its Subsidiaries may act as
Paying Agent or Registrar.

The Company initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Company initially appoints the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.

Section 2.04 Paying Agent to Hold Money in Trust.

The Company shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest on the Notes, and shall notify the Trustee

 

27



--------------------------------------------------------------------------------

of any default by the Company in making any such payment. While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee. The Company at any time may require a Paying Agent to pay all money
held by it to the Trustee. Upon payment over to the Trustee, the Paying Agent
(if other than the Company or a Subsidiary) shall have no further liability for
the money. If the Company or a Subsidiary acts as Paying Agent, it shall
segregate and hold in a separate trust fund for the benefit of the Holders all
money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Company, the Trustee shall serve as Paying Agent for
the Notes.

Section 2.05 Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA § 312(a). If the Trustee is not the Registrar,
the Company shall furnish to the Trustee at least seven Business Days before
each interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders of Notes and the Company shall
otherwise comply with TIA § 312(a).

Section 2.06 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
except as a whole by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes shall be exchanged by the Company
for Definitive Notes if:

(1) the Company delivers to the Trustee notice from the Depositary that it is
unwilling or unable to continue to act as Depositary or that it is no longer a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Company within 120 days after the
date of such notice from the Depositary;

(2) the Company in its sole discretion determines that the Global Notes (in
whole but not in part) should be exchanged for Definitive Notes and delivers a
written notice to such effect to the Trustee; or

(3) there has occurred and is continuing a Default or Event of Default with
respect to the Notes.

Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b), (c) or (f) hereof.

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein

 

28



--------------------------------------------------------------------------------

to the extent required by the Securities Act. Transfers of beneficial interests
in the Global Notes also shall require compliance with either subparagraph
(1) or (2) below, as applicable, as well as one or more of the other following
subparagraphs, as applicable:

(1) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend. Beneficial interests in any Unrestricted Global Note
may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.06(b)(1).

(2) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(1) above, the transferor of such beneficial
interest must deliver to the Registrar either:

(A) both:

(i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged;
and

(ii) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase;
or

(B) both:

(i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to cause to be issued a Definitive Note in an amount equal to the beneficial
interest to be transferred or exchanged; and

(ii) instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (1) above;

Upon consummation of an Exchange Offer by the Company in accordance with
Section 2.06(f) hereof, the requirements of this Section 2.06(b)(2) shall be
deemed to have been satisfied upon receipt by the Registrar of the instructions
contained in the Letter of Transmittal delivered by the Holder of such
beneficial interests in the Restricted Global Notes. Upon satisfaction of all of
the requirements for transfer or exchange of beneficial interests in Global
Notes contained in this Indenture and the Notes or otherwise applicable under
the Securities Act, the Trustee shall adjust the principal amount of the
relevant Global Note(s) pursuant to Section 2.06(h) hereof.

(3) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(2) above and the Registrar receives the following:

 

29



--------------------------------------------------------------------------------

(A) if the transferee shall take delivery in the form of a beneficial interest
in the 144A Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications in item (1) thereof;

(B) if the transferee shall take delivery in the form of a beneficial interest
in the Regulation S Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item
(2) thereof; and

(C) if the transferee shall take delivery in the form of a beneficial interest
in the IAI Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications, certificates and Opinion
of Counsel required by item (3) thereof, if applicable.

(4) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any Holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) above and:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (i) a Broker-Dealer, (ii) a Person participating in
the distribution of the Exchange Notes or (iii) a Person who is an affiliate (as
defined in Rule 144) of the Company;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(i) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or

(ii) if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

30



--------------------------------------------------------------------------------

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(1) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any Holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon receipt by the Registrar
of the following documentation:

(A) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate to the effect set forth in Exhibit B hereto, including
the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate to
the effect set forth in Exhibit B hereto, including the certifications in item
(2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) through (D) above, a certificate to the effect set forth in Exhibit B
hereto, including the certifications, certificates and Opinion of Counsel
required by item (3) thereof, if applicable;

(F) if such beneficial interest is being transferred to the Company or any of
its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(G) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof,

 

31



--------------------------------------------------------------------------------

the Trustee shall cause the aggregate principal amount of the applicable
Restricted Global Note to be reduced accordingly pursuant to Section 2.06(h)
hereof, and the Company shall execute and, upon receipt of an Authentication
Order pursuant to Section 2.02 hereof, the Trustee shall authenticate and
deliver to the Person designated in the instructions a Restricted Definitive
Note in the appropriate principal amount. Any Restricted Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c) shall be registered in such name or names and in such
authorized denomination or denominations as the Holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant. The Trustee shall deliver such
Restricted Definitive Notes to the Persons in whose names such Notes are so
registered. Any Restricted Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c)(1) shall
bear the Private Placement Legend and shall be subject to all restrictions on
transfer contained therein.

(2) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A Holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(i) a Broker-Dealer, (ii) a Person participating in the distribution of the
Exchange Notes or (iii) a Person who is an affiliate (as defined in Rule 144) of
the Company;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(i) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such Holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or

(ii) if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such Holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

32



--------------------------------------------------------------------------------

(3) Beneficial Interests in Unrestricted Global Notes to Unrestricted Definitive
Notes. If any Holder of a beneficial interest in an Unrestricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of an Unrestricted Definitive Note, then, upon satisfaction
of the conditions set forth in Section 2.06(b)(2) hereof, the Trustee shall
cause the aggregate principal amount of the applicable Unrestricted Global Note
to be reduced accordingly pursuant to Section 2.06(h) hereof, and the Company
shall execute and, upon receipt of an Authentication Order pursuant to
Section 2.02 hereof, the Trustee shall authenticate and deliver to the Person
designated in the instructions an Unrestricted Definitive Note in the
appropriate principal amount. Any Unrestricted Definitive Note issued in
exchange for a beneficial interest pursuant to this Section 2.06(c)(3) shall be
registered in such name or names and in such authorized denomination or
denominations as the Holder of such beneficial interest requests through
instructions to the Registrar from or through the Depositary and the Participant
or Indirect Participant. The Trustee shall deliver such Unrestricted Definitive
Notes to the Persons in whose names such Notes are so registered. Any
Unrestricted Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(3) shall not bear the Private Placement Legend.

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(1) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (2)(b) thereof;

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) through (D) above, a certificate to the effect set forth in Exhibit B
hereto, including the certifications, certificates and Opinion of Counsel
required by item (3) thereof, if applicable;

 

33



--------------------------------------------------------------------------------

(F) if such Restricted Definitive Note is being transferred to the Company or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

(G) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, in the case of clause (C) above, the Regulation S Global Note,
and in all other cases, the IAI Global Note.

(2) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (i) a Broker-Dealer, (ii) a
Person participating in the distribution of the Exchange Notes or (iii) a Person
who is an affiliate (as defined in Rule 144) of the Company;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(i) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(c) thereof; or

(ii) if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

34



--------------------------------------------------------------------------------

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(2), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.

(3) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of an Unrestricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Definitive
Notes to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note at any time. Upon receipt of a request
for such an exchange or transfer, the Trustee shall cancel the applicable
Unrestricted Definitive Note and increase or cause to be increased the aggregate
principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (2)(B), (2)(D) or (3) above at a time when
an Unrestricted Global Note has not yet been issued, the Company shall issue
and, upon receipt of an Authentication Order in accordance with Section 2.02
hereof, the Trustee shall authenticate one or more Unrestricted Global Notes in
an aggregate principal amount equal to the principal amount of Definitive Notes
so transferred.

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar shall register the transfer or exchange
of Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder must present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder must provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.06(e).

(1) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer shall be made pursuant to Rule 144A, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;

(B) if the transfer shall be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and

(C) if the transfer shall be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.

(2) Restricted Definitive Notes to Unrestricted Definitive Notes. Any Restricted
Definitive Note may be exchanged by the Holder thereof for an Unrestricted
Definitive Note or transferred to a Person or Persons who take delivery thereof
in the form of an Unrestricted Definitive Note if:

 

35



--------------------------------------------------------------------------------

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (i) a Broker-Dealer, (ii) a
Person participating in the distribution of the Exchange Notes or (iii) a Person
who is an affiliate (as defined in Rule 144) of the Company;

(B) any such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;

(C) any such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D) the Registrar receives the following:

(i) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(d) thereof;
or

(ii) if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

(3) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder of
Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f) Exchange Offer. Upon the occurrence of the Exchange Offer in accordance with
the Registration Rights Agreement, the Company shall issue and, upon receipt of
an Authentication Order in accordance with Section 2.02 hereof, the Trustee
shall authenticate:

(1) one or more Unrestricted Global Notes in an aggregate principal amount equal
to the principal amount of the beneficial interests in the Restricted Global
Notes accepted for exchange in the Exchange Offer by Persons that certify in the
applicable Letters of Transmittal that (A) they are not Broker-Dealers, (B) they
are not participating in a distribution of the Exchange Notes and (C) they are
not affiliates (as defined in Rule 144) of the Company; and

(2) Unrestricted Definitive Notes in an aggregate principal amount equal to the
principal amount of the Restricted Definitive Notes accepted for exchange in the
Exchange Offer by Persons that certify in the applicable Letters of Transmittal
that (A) they are not Broker-Dealers, (B) they are not participating in a
distribution of the Exchange Notes and (C) they are not affiliates (as defined
in Rule 144) of the Company.

 

36



--------------------------------------------------------------------------------

Concurrently with the issuance of such Notes, the Trustee shall cause the
aggregate principal amount of the applicable Restricted Global Notes to be
reduced accordingly, and the Company shall execute and the Trustee shall
authenticate and deliver to the Persons designated by the Holders of Definitive
Notes so accepted Unrestricted Definitive Notes in the appropriate principal
amount.

(g) Legends. The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.

(1) Private Placement Legend.

(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE REOFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUERS OR ANY SUBSIDIARY
THAT (A) THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED,
ONLY (I) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE, (III)
OUTSIDE THE UNITED STATES TO A PERSON THAT IS NOT A U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (IV) TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”) THAT IS
PURCHASING AT LEAST $250,000 OF NOTES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
AN INSTITUTIONAL ACCREDITED INVESTOR (AND BASED UPON AN OPINION OF COUNSEL IF
THE ISSUERS SO REQUEST), (V) PURSUANT TO ANOTHER AVAILABLE EXEMPTION UNDER THE
SECURITIES ACT, (VI) TO THE ISSUER OR ANY SUBSIDIARY OF THE ISSUER OR (VII)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (VII) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER SHALL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF
THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.”

 

37



--------------------------------------------------------------------------------

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraphs (b)(4), (c)(2), (c)(3), (d)(2), (d)(3), (e)(2), (e)(3)
or (f) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) shall not bear the Private Placement Legend.

(2) Global Note Legend. Each Global Note shall bear a legend in substantially
the following form:

“THIS GLOBAL NOTE (OR ITS PREDECESSOR) IS HELD BY THE DEPOSITARY (AS DEFINED IN
THE INDENTURE GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF
THE BENEFICIAL OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY
CIRCUMSTANCES EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY
BE REQUIRED PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY
BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE
INDENTURE, (3) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION
PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE
TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

(3) Reg S Legend.

(A) Except as permitted pursuant to this Section 2.06, each Reg S Global Note
(and all Notes issued in exchange therefor or substitution thereof) shall bear
the legend in substantially the following form:

“THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE

 

38



--------------------------------------------------------------------------------

UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY
NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF,
ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ALL APPLICABLE STATE SECURITIES LAWS.
TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO THEM IN REGULATION S UNDER THE
SECURITIES ACT.

(h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and cancelled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who shall take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement may be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who shall take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement may be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

(i) General Provisions Relating to Transfers and Exchanges.

(1) To permit registrations of transfers and exchanges, the Company shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon receipt of an Authentication Order in accordance with Section 2.02 hereof
or at the Registrar’s request.

(2) No service charge shall be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Company may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.06, 3.09, 4.10, 4.15 and 9.05
hereof).

(3) The Registrar shall not be required to register the transfer of or exchange
of any Note selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part.

(4) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(5) Neither the Registrar nor the Company shall be required:

(A) to issue, to register the transfer of or to exchange any Notes during a
period beginning at the opening of business 15 days before the day of mailing of
notice of redemption of Notes for redemption under Section 3.02 hereof and
ending at the close of business on the day of such mailing;

 

39



--------------------------------------------------------------------------------

(B) to register the transfer of or to exchange any Note selected for redemption
in whole or in part, except the unredeemed portion of any Note being redeemed in
part; or

(C) to register the transfer of or to exchange a Note between a record date and
the next succeeding interest payment date.

(6) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Company may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Company shall be affected by
notice to the contrary.

(7) The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.

(8) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

(A) Neither the Trustee nor any Agent shall have any obligation or duty to
monitor, determine or inquire as to compliance with any restrictions on transfer
imposed under this Indenture or under applicable law with respect to any
transfer of any interest in any Note (including any transfers between or among
Depositary participants or beneficial owners of interests in any Global Note)
other than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by the terms of, this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.

Section 2.07 Replacement Notes.

If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Company shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met. An indemnity bond must be supplied by the Holder that is
sufficient in the judgment of the Trustee and the Company to protect the
Company, the Trustee, any Agent and any authenticating agent from any loss that
any of them may suffer if a Note is replaced. The Company may charge for its
expenses in replacing a Note.

Every replacement Note is an additional obligation of the Company and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

Section 2.08 Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those cancelled by it or at its direction, those delivered to it for
cancellation, those reductions in the interest in a Global Note effected by the
Trustee in accordance with the provisions hereof, and those described in this
Section 2.08 as not outstanding. Except as set forth in Section 2.09 hereof, a
Note does not cease to be outstanding because the Company or an Affiliate of the
Company holds the Note.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.

 

40



--------------------------------------------------------------------------------

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or the maturity date, money sufficient to
pay Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.

Section 2.09 Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company
or any Guarantor, or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company or any
Guarantor, shall be considered as though not outstanding, except that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee actually knows are so owned shall be so disregarded.

Section 2.10 Temporary Notes.

Until certificates representing Notes are ready for delivery, the Company may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of certificated Notes but may have variations that the Company considers
appropriate for temporary Notes and as may be reasonably acceptable to the
Trustee. Without unreasonable delay, the Company shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.

Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

Section 2.11 Cancellation.

The Company at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and will dispose of Notes in accordance
with its customary procedures (subject to the record retention requirement of
the Exchange Act). The Company may not issue new Notes to replace Notes that it
has paid or that have been delivered to the Trustee for cancellation.

Section 2.12 Defaulted Interest.

If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Company shall notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Company shall fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
may be less than 10 days prior to the related payment date for such defaulted
interest. At least 15 days before the special record date, the Company (or, upon
the written request of the Company, the Trustee in the name and at the expense
of the Company) shall mail or cause to be mailed to Holders a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.

 

41



--------------------------------------------------------------------------------

Section 2.13 CUSIP Numbers.

The Company in issuing the Notes may use “CUSIP” numbers (if then generally in
use), and, if so, the Trustee shall use “CUSIP” numbers in notices of redemption
as a convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a redemption and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such redemption shall not be affected by any defect in or omission of such
numbers. The Company will promptly notify the Trustee in writing of any change
in the “CUSIP” numbers.

Section 2.14 Issuance of Additional Notes.

The Company may, subject to Section 4.09 hereof and applicable law, issue
Additional Notes under this Indenture. The Notes issued on the Issue Date and
any additional Notes subsequently issued shall be treated as a single class for
all purposes under this Indenture.

ARTICLE 3.

REDEMPTION AND PREPAYMENT

Section 3.01 Notices to Trustee.

If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it must furnish to the Trustee, at least 45
days but not more than 60 days before the date of redemption of the Notes
(“Redemption Date”), an Officers’ Certificate setting forth:

(1) the clause of this Indenture pursuant to which the redemption shall occur;

(2) the Redemption Date;

(3) the principal amount of Notes to be redeemed; and

(4) the redemption price.

Section 3.02 Selection of Notes to Be Redeemed or Purchased.

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee shall select Notes for redemption or purchase
in compliance with the requirements of the principal national securities
exchange, if any, on which the Notes are listed or, if the Notes are not then
listed on a national securities exchange, on a pro rata basis unless otherwise
required by law or applicable stock exchange requirements.

In the event of partial redemption or purchase by lot, the particular Notes to
be redeemed or purchased shall be selected, unless otherwise provided herein,
not less than 30 nor more than 60 days prior to the Redemption Date or purchase
date by the Trustee from the outstanding Notes not previously called for
redemption or purchase.

The Trustee shall promptly notify the Company in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected shall be in amounts of $1,000 or
whole multiples of $1,000; except that if all of the Notes of a Holder are to be
redeemed or purchased, the entire outstanding amount of Notes held by such
Holder, even if not a multiple of $1,000, shall be

 

42



--------------------------------------------------------------------------------

redeemed or purchased. Except as provided in the preceding sentence, provisions
of this Indenture that apply to Notes called for redemption or purchase also
apply to portions of Notes called for redemption or purchase.

Section 3.03 Notice of Redemption.

Subject to the provisions of Section 3.09 hereof, at least 30 days but not more
than 60 days before a redemption date, the Company shall mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder whose Notes
are to be redeemed at its registered address, except that redemption notices may
be mailed more than 60 days prior to a Redemption Date if the notice is issued
in connection with a defeasance of the Notes or a satisfaction and discharge of
this Indenture pursuant to Articles 8 or 12 hereof.

The notice shall identify the Notes to be redeemed (including CUSIP numbers) and
shall state:

(1) the Redemption Date;

(2) the redemption price;

(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion shall be issued upon cancellation of the original Note;

(4) the name and address of the Paying Agent;

(5) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(6) that, unless the Company defaults in making such redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
Redemption Date;

(7) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and

(8) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company shall
have delivered to the Trustee, at least 45 days prior to the Redemption Date, an
Officers’ Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.

Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the Redemption
Date at the redemption price. A notice of redemption may not be conditional.

 

43



--------------------------------------------------------------------------------

Section 3.05 Deposit of Redemption or Purchase Price.

One Business Day prior to the Redemption Date or purchase date, the Company
shall deposit with the Trustee or with the Paying Agent money in immediately
available funds sufficient to pay the redemption or purchase price of and
accrued and unpaid interest on all Notes to be redeemed or purchased on that
date. The Trustee or the Paying Agent shall promptly return to the Company any
money deposited with the Trustee or the Paying Agent by the Company in excess of
the amounts necessary to pay the redemption or purchase price of, and accrued
and unpaid interest on, all Notes to be redeemed or purchased.

If the Company complies with the provisions of the preceding paragraph, on and
after the Redemption Date or purchase date, interest shall cease to accrue on
the Notes or the portions of Notes called for redemption or purchase and, except
as otherwise provided herein, such Notes shall cease from and after the
Redemption Date or purchase date to be entitled to any benefit under this
Indenture, and the Holders thereof shall have no right in respect of such Notes
except the right to receive the redemption price or purchase price thereof.
Notwithstanding the foregoing, if a Note is redeemed or purchased on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Note was registered at the close of business on such record date. If any Note
called for Redemption Date or purchase is not so paid upon surrender for
redemption or purchase because of the failure of the Company to comply with the
preceding paragraph, interest shall be paid on the unpaid principal, from the
redemption or purchase date until such principal is paid, and to the extent
lawful on any interest not paid on such unpaid principal, in each case at the
rate provided in the Notes and in Section 4.01 hereof.

Section 3.06 Notes Redeemed or Purchased in Part.

Upon surrender of a Note that is redeemed or purchased in part, the Company
shall issue and, upon receipt of an Authentication Order, the Trustee shall
authenticate for the Holder at the expense of the Company a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered.

Section 3.07 Optional Redemption.

(a) At any time or from time to time prior to May 1, 2010, the Company may
redeem up to 35% of the aggregate principal amount of Notes issued under this
Indenture at a redemption price equal to 107.50% of the principal amount of the
Notes to be redeemed, plus accrued and unpaid interest thereon, if any, to the
Redemption Date, with the net cash proceeds of one or more Qualified Equity
Offerings; provided that:

(1) at least 65% of the aggregate principal amount of Notes originally issued
under this Indenture remains outstanding immediately after the occurrence of
such redemption; and

(2) the redemption occurs within 90 days of the date of the closing of any such
Qualified Equity Offering.

(b) Except pursuant to the preceding paragraph, the Notes shall not be
redeemable at the Company’s option prior to May 1, 2012.

(c) At any time or from time to time on or after May 1, 2012, the Company may
redeem the Notes for cash at its option, in whole or in part, upon not less than
30 nor more than 60 days’ notice, at the redemption prices (expressed as
percentages of principal amount) set forth below plus accrued and

 

44



--------------------------------------------------------------------------------

unpaid interest on the Notes redeemed to the applicable Redemption Date, if
redeemed during the twelve-month period beginning on May 1 of the years
indicated below, subject to the rights of Holders on the relevant record date to
receive interest on the relevant interest payment date:

 

Year

   Percentage  

2012

   103.75 %

2013

   102.50 %

2014

   101.25 %

2015 and thereafter

   100.00 %

Unless the Company defaults in the payment of the redemption price, interest
shall cease to accrue on the Notes or portions thereof called for redemption on
the applicable Redemption Date.

(d) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

Section 3.08 Mandatory Redemption.

The Company shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

Section 3.09 Offer to Purchase by Application of Excess Proceeds.

In the event that, pursuant to Section 4.10 hereof, the Company is required to
commence an offer to all Holders to purchase Notes (an “Asset Sale Offer”), it
shall follow the procedures specified below.

The Asset Sale Offer shall be made to all Holders and all holders of Pari Passu
Indebtedness. The Asset Sale Offer shall remain open for a period of at least 20
Business Days following its commencement and not more than 30 Business Days,
except to the extent that a longer period is required by applicable law (the
“Offer Period”). No later than five Business Days after the termination of the
Offer Period (the “Purchase Date”), the Company shall apply all Excess Proceeds
(the “Offer Amount”) to the purchase of Notes and such other Pari Passu
Indebtedness (on a pro rata basis, if applicable) or, if less than the Offer
Amount has been tendered, all Notes and other Indebtedness tendered in response
to the Asset Sale Offer. Payment for any Notes so purchased shall be made in the
same manner as interest payments are made.

If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest shall be paid to
the Person in whose name a Note is registered at the close of business on such
record date, and no additional interest shall be payable to Holders who tender
Notes pursuant to the Asset Sale Offer.

Upon the commencement of an Asset Sale Offer, the Company shall send, by first
class mail, a notice to the Trustee and each of the Holders, with a copy to the
Trustee. The notice shall contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Asset Sale Offer. The
notice, which shall govern the terms of the Asset Sale Offer, shall state:

(1) that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.10 hereof and the length of time the Asset Sale Offer shall remain
open;

(2) the Offer Amount, the purchase price and the Purchase Date;

(3) that any Note not tendered or accepted for payment shall continue to accrue
interest;

 

45



--------------------------------------------------------------------------------

(4) that, unless the Company defaults in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer shall cease to accrue interest
after the Purchase Date;

(5) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in integral multiples of $1,000 only;

(6) that Holders electing to have Notes purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Notes completed, or transfer by
book-entry transfer, to the Company, a Depositary, if appointed by the Company,
or a Paying Agent at the address specified in the notice at least three days
before the Purchase Date;

(7) that Holders shall be entitled to withdraw their election if the Company,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, facsimile transmission or letter setting
forth the name of the Holder, the principal amount of the Note the Holder
delivered for purchase and a statement that such Holder is withdrawing his
election to have such Note purchased;

(8) that, if the aggregate principal amount of Notes and other Pari Passu
Indebtedness surrendered by holders thereof exceeds the Offer Amount, the
Company shall select the Notes and other Pari Passu Indebtedness to be purchased
on a pro rata basis based on the principal amount of Notes and such other Pari
Passu Indebtedness surrendered (with such adjustments as may be deemed
appropriate by the Company so that only Notes in denominations of $1,000, or
integral multiples thereof, shall be purchased); and

(9) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).

On or before the Purchase Date, the Company shall, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer, or if less
than the Offer Amount has been tendered, all Notes tendered, and shall deliver
or cause to be delivered to the Trustee the Notes properly accepted together
with an Officers’ Certificate stating that such Notes or portions thereof were
accepted for payment by the Company in accordance with the terms of this
Section 3.09. The Company, the Depositary or the Paying Agent, as the case may
be, shall promptly (but in any case not later than five days after the Purchase
Date) mail or deliver to each tendering Holder an amount equal to the purchase
price of the Notes tendered by such Holder and accepted by the Company for
purchase, and the Company shall promptly issue a new Note, and the Trustee, upon
written request from the Company, shall authenticate and mail or deliver (or
cause to be transferred by book entry) such new Note to such Holder, in a
principal amount equal to any unpurchased portion of the Note surrendered. Any
Note not so accepted shall be promptly mailed or delivered by the Company to the
Holder thereof. The Company shall publicly announce the results of the Asset
Sale Offer on the Purchase Date.

Other than as specifically provided in this Section 3.09, any purchase pursuant
to this Section 3.09 shall be made pursuant to the provisions of Sections 3.01
through 3.06 hereof.

 

46



--------------------------------------------------------------------------------

ARTICLE 4.

COVENANTS

Section 4.01 Payment of Notes.

The Company shall pay or cause to be paid the principal of, premium, if any, and
interest on, the Notes on the dates and in the manner provided in the Notes.
Principal, premium, if any, and interest shall be considered paid on the date
due if the Paying Agent, if other than the Company or a Subsidiary thereof,
holds as of 12:00 noon Eastern Time on the due date money deposited by the
Company in immediately available funds and designated for and sufficient to pay
all principal, premium, if any, and interest then due. The Company shall pay all
Additional Interest, if any, in the same manner on the dates and in the amounts
set forth in the Registration Rights Agreement.

The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate then equal
to the applicable interest rate on the Notes to the extent lawful; it shall pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.

Section 4.02 Maintenance of Office or Agency.

The Company shall maintain in the Borough of Manhattan, The City of New York, an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served. The
Company shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
fails to maintain any such required office or agency or fails to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the Corporate Trust Office of the Trustee.

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such additional designations;
provided, however, that no such designation or rescission shall in any manner
relieve the Company of its obligation to maintain an office or agency in the
Borough of Manhattan, The City of New York for such purposes. The Company shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03 hereof.

Section 4.03 Reports.

(a) Whether or not required by the SEC, so long as any Notes are outstanding,
the Company shall furnish to the Holders of Notes or cause the Trustee to
furnish to the Holders of the Notes, or file electronically with the SEC through
the SEC’s Electronic Data Gathering, Analysis and Retrieval System (or any
successor system), within the time periods applicable to the Company under
Section 13(a) or 15(d) of the Exchange Act:

(1) all quarterly and annual financial information required to be contained in a
filing with the SEC on Forms 10-Q and 10-K, including a “Management’s Discussion
and Analysis of

 

47



--------------------------------------------------------------------------------

Financial Condition and Results of Operations” and, with respect to the annual
information only, a report on the annual financial statements by the Company’s
certified independent accountants; and

(2) all current reports required to be filed with the SEC on Form 8-K.

In addition, whether or not required by the SEC, the Company shall file a copy
of all of the information and reports referred to in clauses (1) and (2) above
with the SEC for public availability within the time periods specified in the
SEC’s rules and regulations (unless the SEC shall not accept the filing). In
addition, the Company and the Guarantors have agreed that, for so long as any
Notes remain outstanding, the Company shall furnish to the Holders and to
securities analysts and prospective investors, upon their request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

Notwithstanding anything to the contrary, the Company shall be deemed to have
complied with its obligations in this Section 4.03 following the filing of the
Exchange Offer Registration Statement and prior to the effectiveness thereof if
the Exchange Offer Registration Statement includes the information specified in
clause (1) above at the times it would otherwise be required to file such Forms.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

Section 4.04 Compliance Certificate.

(a) The Company and each Guarantor (to the extent that such Guarantor is so
required under the TIA) shall deliver to the Trustee, within 90 days after the
end of each fiscal year, an Officers’ Certificate, one of the signers of which
shall be the principal executive officer, principal financial officer or
principal accounting officer, stating that a review of the activities of the
Company and its Subsidiaries during the preceding fiscal year has been made
under the supervision of the signing Officers with a view to determining whether
the Company has kept, observed, performed and fulfilled its obligations under
this Indenture, and further stating, as to each such Officer signing such
certificate, that to his or her knowledge the Company has kept, observed,
performed and fulfilled each and every covenant contained in this Indenture and
is not in default in the performance or observance of any of the terms,
provisions and conditions of this Indenture (or, if a Default or Event of
Default has occurred, describing all such Defaults or Events of Default of which
he or she may have knowledge and what action the Company is taking or proposes
to take with respect thereto) and that to his or her knowledge no event has
occurred and remains in existence by reason of which payments on account of the
principal of or interest, if any, on the Notes is prohibited or if such event
has occurred, a description of the event and what action the Company is taking
or proposes to take with respect thereto.

(b) So long as any of the Notes are outstanding, the Company shall deliver to
the Trustee, forthwith upon any Officer becoming aware of any Default or Event
of Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Company is taking or proposes to take with respect thereto.

 

48



--------------------------------------------------------------------------------

Section 4.05 Taxes.

The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.

Section 4.06 Stay, Extension and Usury Laws.

The Company and each of the Guarantors covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Company and
each of the Guarantors (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
shall not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law has been enacted.

Section 4.07 Limitations on Restricted Payments.

(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, make any Restricted Payment if, after giving effect to
such Restricted Payment on a pro forma basis:

(1) a Default or an Event of Default shall have occurred and be continuing or
shall occur as a consequence thereof;

(2) the Company is not permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Coverage Ratio Exception; or

(3) the amount of such Restricted Payment, when added to the aggregate amount of
all other Restricted Payments made after the Issue Date (other than Restricted
Payments made pursuant to clauses (2), (3), (4) or (5) of the next paragraph),
exceeds the sum (the “Restricted Payments Basket”) of (without duplication):

(A) 50% of Consolidated Net Income for the period (taken as one accounting
period) commencing on the first day of the fiscal quarter in which the Issue
Date occurs to and including the last day of the fiscal quarter ended
immediately prior to the date of such calculation for which consolidated
financial statements are available (or, if such Consolidated Net Income shall be
a deficit, minus 100% of such aggregate deficit), plus

(B) 100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property used in any Permitted Business received
by the Company either (x) as contributions to the Company’s common equity after
the Issue Date or (y) from the issuance and sale of Qualified Equity Interests
after the Issue Date, other than any such proceeds or assets received from a
Subsidiary of the Company, plus

(C) the aggregate principal amount by which Indebtedness (other than any
Subordinated Indebtedness) incurred by the Company or any Restricted Subsidiary
subsequent to the Issue Date is reduced on the Company’s balance sheet upon the
conversion or exchange (other than by any of the Company’s Subsidiaries) into
Qualified

 

49



--------------------------------------------------------------------------------

Equity Interests (less the amount of any cash, or the fair value of assets,
distributed by the Company or any Restricted Subsidiary upon such conversion or
exchange), plus

(D) in the case of the disposition or repayment of or return on any Investment
that was treated as a Restricted Payment made after the Issue Date, an amount
(to the extent not included in the computation of Consolidated Net Income) equal
to the lesser of (i) 100% of the aggregate amount received by the Company or any
Restricted Subsidiary in cash or other property (valued at the Fair Market Value
thereof) as the return of capital with respect to such Investment and (ii) the
amount of such Investment that was treated as a Restricted Payment, in either
case, less the cost of the disposition of such Investment and net of taxes, plus

(E) any dividends received by the Company or a Guarantor after the Issue Date,
from an Unrestricted Subsidiary to the extent that such dividends were not
otherwise included in Consolidated Net Income for such period, plus

(F) upon a Redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, the lesser of (i) the Fair Market Value of the Company’s
proportionate interest in such Subsidiary immediately following such
Redesignation, and (ii) the aggregate amount of the Company’s Investments in
such Subsidiary to the extent such Investments reduced the Restricted Payments
Basket and were not previously repaid or otherwise reduced.

(b) The provisions of Section 4.07(a) hereof shall not prohibit:

(1) the payment by the Company or any Restricted Subsidiary of any dividend or
distribution on, or redemption of any Equity Interest within 60 days after the
date of declaration of such dividend or distribution or the giving of formal
notice of such redemption, if on the date of declaration or giving of such
formal notice, the payment or redemption would have complied with the provisions
of this Indenture;

(2) the redemption of any of the Company’s or any Restricted Subsidiary’s Equity
Interests in exchange for, or out of the proceeds of the substantially
concurrent issuance and sale of, Qualified Equity Interests;

(3) the redemption of the Company’s or any Restricted Subsidiary’s Subordinated
Indebtedness (a) in exchange for, or out of the proceeds of the substantially
concurrent issuance and sale of, Qualified Equity Interests, (b) in exchange
for, or out of the proceeds of the substantially concurrent incurrence of,
Refinancing Indebtedness permitted to be incurred under Section 4.09 and the
other terms of this Indenture or (c) upon a Change of Control or in connection
with an Asset Sale to the extent required by the agreement governing such
Subordinated Indebtedness but only if the Company has complied with
Sections 4.10 and 4.15 and purchased all Notes validly tendered pursuant to the
relevant offer prior to redeeming such Subordinated Indebtedness;

(4) the redemption of the Company’s Equity Interests held by officers, directors
or employees or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates); provided that the aggregate cash
consideration paid for all such redemptions shall not exceed $15.0 million
during any calendar year (and up to $7.5 million of such $15.0 million not used
in any calendar year may be carried forward to the next succeeding calendar
year);

 

50



--------------------------------------------------------------------------------

(5) repurchases, redemptions or other acquisitions or retirements for value of
Equity Interests deemed to occur upon the exercise of stock options, warrants or
other convertible securities if the Equity Interests represents a portion of the
exercise or exchange price thereof;

(6) the payment of cash in lieu of fractional Equity Interests;

(7) payments or distributions to dissenting stockholders pursuant to applicable
law, pursuant to or in connection with a consolidation, merger or transfer of
assets that complies with the provisions of Section 5.01; or

(8) Restricted Payments pursuant to this clause (8) not to exceed $50.0 million
in the aggregate from and after the Issue Date.

provided that (a) in the case of any Restricted Payment pursuant to clause
(4) above, no Default shall have occurred and be continuing or occur as a
consequence thereof and (b) no issuance and sale of Qualified Equity Interests
used to make a payment pursuant to clauses (2), (3) or (4) above shall increase
the Restricted Payments Basket.

Section 4.08 Limitations on Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries.

(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or permit to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to:

(1) pay dividends or make any other distributions on or in respect of its Equity
Interests to the Company or any Restricted Subsidiary;

(2) make loans or advances or pay any Indebtedness or other obligation owed to
the Company or any other Restricted Subsidiary; or

(3) transfer any of its assets to the Company or any other Restricted
Subsidiary.

(b) The restrictions in Section 4.08(a) hereof shall not apply to encumbrances
or restrictions existing under or by reason of:

(1) any applicable law, regulation or order;

(2) this Indenture, the Notes and the Note Guarantees;

(3) non-assignment provisions in contracts, licenses and leases entered into in
the ordinary course of business;

(4) agreements as in effect on the date of this Indenture (including, without
limitation, the Credit Facilities) and any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of those agreements; provided that the amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are not materially more restrictive, taken as whole, with respect
to such dividend and other payment restrictions than those contained in those
agreements on the date of this Indenture;

 

51



--------------------------------------------------------------------------------

(5) any Lien permitted under this Indenture imposed by the holder of such Lien;

(6) any agreement to sell assets permitted under this Indenture to any Person
pending the closing of such sale;

(7) any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired;

(8) any instrument of a Person acquired by the Company or any Restricted
Subsidiary as in effect at the time of such acquisition (except to the extent
such instrument was entered into by such Person in connection with, as a result
of or in contemplation of such acquisition);

(9) any other agreement governing Indebtedness entered into after the Issue Date
that contains encumbrances and restrictions that, taken as a whole, are not
materially more restrictive with respect to any Restricted Subsidiary than those
in effect on the Issue Date with respect to that Restricted Subsidiary pursuant
to agreements in effect on the Issue Date;

(10) customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company,
joint venture or similar Person;

(11) Purchase Money Indebtedness incurred in compliance with Section 4.09 that
impose restrictions of the nature described in clause (c) above on the assets
acquired;

(12) restrictions on cash or other deposits or net worth imposed by suppliers,
landlords or customers under contracts entered into in the ordinary course of
business;

(13) restrictions contained in any Indebtedness incurred by any Foreign
Subsidiary under item (12) under Section 4.09 so long as such Indebtedness is
(i) limited to restrictions on such Foreign Subsidiary incurring such
Indebtedness and (ii) such Indebtedness was permitted to be incurred under
Section 4.09; and

(14) any amendments or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (13) above; provided that such amendments or
refinancings are, in the good faith judgment of the Company’s Board of
Directors, no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing.

Section 4.09 Limitations on Additional Indebtedness and Disqualified Equity
Interests.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, incur any Indebtedness, other than
Permitted Indebtedness, and shall not issue any Disqualified Equity Interests;
provided, however, that the Company and any Guarantor may incur additional
Indebtedness (including Acquired Indebtedness) or issue Disqualified Equity
Interests and any Restricted Subsidiary may incur Acquired Indebtedness, in each
case, if, after giving effect thereto, the Consolidated Interest Coverage Ratio
would be at least 2.00 to 1.00 (the “Coverage Ratio Exception”).

(b) The provisions of Section 4.09(a) hereof shall not prohibit the incurrence
of any of the following items of Indebtedness (collectively, “Permitted
Indebtedness”):

(1) the Notes and the Note Guarantees issued on the Issue Date and the Exchange
Notes (as defined below) and the Note Guarantees in respect thereof to be issued
pursuant to the Registration Rights Agreement;

 

52



--------------------------------------------------------------------------------

(2) Indebtedness of the Company and any Guarantor under the Credit Facilities in
an aggregate amount at any time outstanding not to exceed $1.0 billion, less, to
the extent a permanent repayment and/or commitment reduction is required
thereunder as a result of such application, the aggregate amount of Net
Available Proceeds applied to repayments under the Credit Facilities in
accordance with Section 4.10;

(3) Indebtedness of the Company and the Restricted Subsidiaries to the extent
outstanding on the Issue Date after giving effect to the intended use of
proceeds of the Notes and the Credit Facilities (other than Indebtedness
referred to in clause (1) and (2));

(4) Indebtedness of the Company or any Restricted Subsidiary under Hedging
Obligations entered into for bona fide hedging purposes and not for the purpose
of speculation;

(5) Indebtedness of the Company owed to a Restricted Subsidiary and Indebtedness
of any Restricted Subsidiary owed to the Company or any other Restricted
Subsidiary; provided, however, that upon any such Restricted Subsidiary ceasing
to be a Restricted Subsidiary or such Indebtedness being owed to any Person
other than the Company or a Restricted Subsidiary, the Company or such
Restricted Subsidiary, as applicable, shall be deemed to have incurred
Indebtedness not permitted by this clause (5);

(6) Indebtedness in respect of bid, performance or surety bonds issued for the
account of the Company or any Restricted Subsidiary in the ordinary course of
business, including guarantees or obligations of the Company or any Restricted
Subsidiary with respect to letters of credit supporting such bid, performance or
surety obligations (in each case other than for an obligation for money
borrowed);

(7) Purchase Money Indebtedness incurred by the Company or any Restricted
Subsidiary, and Refinancing Indebtedness thereof, in an aggregate amount not to
exceed at any time outstanding $75.0 million;

(8) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten Business Days of incurrence;

(9) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(10) Refinancing Indebtedness with respect to Indebtedness incurred pursuant to
the Coverage Ratio Exception or clause (1) or (3) above or this clause (10);

(11) indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of the Company or any
Restricted Subsidiary or Equity Interests of a Restricted Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition; provided that (a) any amount of such
obligations included on the face of the balance

 

53



--------------------------------------------------------------------------------

sheet of the Company or any Restricted Subsidiary shall not be permitted under
this clause (11) and (b) in the case of a disposition, the maximum aggregate
liability in respect of all such obligations outstanding under this clause (11)
shall at no time exceed the gross proceeds actually received by the Company and
the Restricted Subsidiaries in connection with such disposition;

(12) Indebtedness of Foreign Restricted Subsidiaries in an aggregate principal
amount at any one time outstanding pursuant to this clause (12) not to exceed 5%
of Total Assets;

(13) Indebtedness to the extent the net proceeds thereof are promptly deposited
to defease the Notes as described in Article 8; and

(14) Indebtedness of the Company or any Restricted Subsidiary in an aggregate
amount not to exceed $50.0 million at any time outstanding.

For purposes of determining compliance with this Section 4.09, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness described in clauses (1) through (14) above
or is entitled to be incurred pursuant to the Coverage Ratio Exception, the
Company shall, in its sole discretion, classify such item of Indebtedness and
may divide and classify such Indebtedness in more than one of the types of
Indebtedness described or pursuant to the Coverage Ratio Exception, except that
Indebtedness incurred under the Credit Facilities on the Issue Date shall be
deemed to have been incurred under clause (2) above, and may later reclassify
any item of Indebtedness described in clauses (1) through (11) or (13) through
(14) above or pursuant to the Coverage Ratio Exception (provided that at the
time of reclassification it meets the criteria in such category or categories).
In addition, for purposes of determining any particular amount of Indebtedness
under this Section 4.09, guarantees, Liens or letter of credit obligations
supporting Indebtedness otherwise included in the determination of such
particular amount shall not be included so long as incurred by a Person that
could have incurred such Indebtedness.

Section 4.10 Limitations on Asset Sales.

(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, consummate any Asset Sale unless:

(1) the Company or such Restricted Subsidiary receives consideration at the time
of such Asset Sale at least equal to the Fair Market Value of the assets
included in such Asset Sale; and

(2) at least 75% of the total consideration for such Asset Sale or a series of
related Asset Sales consists of cash or Cash Equivalents. For purposes of this
clause (2), each of the following shall be deemed to be cash:

(A) the amount (without duplication) of any of the Company’s or such Restricted
Subsidiary’s Indebtedness (other than Subordinated Indebtedness) that is
expressly assumed by the transferee in such Asset Sale and with respect to which
the Company or such Restricted Subsidiary, as the case may be, is
unconditionally released by the holder of such Indebtedness;

(B) the amount of any obligations received from such transferee that are within
60 days converted by the Company or such Restricted Subsidiary to cash (to the
extent of the cash actually so received); and

 

54



--------------------------------------------------------------------------------

(C) the Fair Market Value of (i) any assets (other than securities) received by
the Company or any Restricted Subsidiary to be used by it in a Permitted
Business, (ii) Equity Interests in a Person that is a Restricted Subsidiary or
in a Person engaged in a Permitted Business that shall become a Restricted
Subsidiary immediately upon the acquisition of such Person by the Company or
(iii) a combination of (i) and (ii).

(b) If at any time any non-cash consideration received by the Company or any
Restricted Subsidiary, as the case may be, in connection with any Asset Sale is
repaid or converted into or sold or otherwise disposed of for cash (other than
interest received with respect to any such non-cash consideration), then the
date of such repayment, conversion or disposition shall be deemed to constitute
the date of an Asset Sale hereunder and the Net Available Proceeds thereof shall
be applied in accordance with this Section 4.10.

(c) If the Company or any Restricted Subsidiary engages in an Asset Sale, the
Company or such Restricted Subsidiary shall, no later than 365 days following
the consummation thereof, apply all or any of the Net Available Proceeds
therefrom to:

(1) repay Senior Debt or Guarantor Senior Debt, and in the case of any such
repayment under any revolving credit facility, effect a permanent reduction in
the availability under such revolving credit facility;

(2) repay any Indebtedness which was secured by the assets sold in such Asset
Sale;

(3)(A) invest all or any part of the Net Available Proceeds thereof in the
purchase of assets (other than securities) to be used by the Company or any
Restricted Subsidiary in the Permitted Business, (B) acquire Qualified Equity
Interests in a Person that is a Restricted Subsidiary or in a Person engaged in
a Permitted Business that shall become a Restricted Subsidiary immediately upon
the consummation of such acquisition or (C) a combination of (A) and (B); and/or

(4) make a Net Proceeds Offer and redeem or repurchase Pari Passu Indebtedness
in accordance with the procedures described below and in Section 3.09.

(d) The amount of Net Available Proceeds not applied or invested as provided in
Section 4.10(c) shall constitute “Excess Proceeds.” When the aggregate amount of
Excess Proceeds equals or exceeds $25.0 million, the Company shall be required
to make an offer (a “Net Proceeds Offer”) to purchase from all Holders of Notes
and, if applicable, make an offer to purchase or redeem any Pari Passu
Indebtedness the provisions of which require the Company to make an offer to
purchase or redeem such Pari Passu Indebtedness with the proceeds from any Asset
Sales, in an aggregate principal amount of Notes and such Pari Passu
Indebtedness equal to the amount of such Excess Proceeds as follows:

(1) the Company shall (A) make an offer to purchase to all Holders in accordance
with the procedures set forth in Section 3.09, and (B) make an offer to purchase
or redeem any such other Pari Passu Indebtedness, pro rata in proportion to the
respective principal amounts of the Notes and such other Indebtedness required
to be redeemed, the maximum principal amount of Notes and Pari Passu
Indebtedness that may be redeemed out of the amount of such Excess Proceeds (the
“Payment Amount”);

(2) the offer price for the Notes shall be payable in cash in an amount equal to
100% of the principal amount of the Notes tendered pursuant to a Net Proceeds
Offer, plus accrued and unpaid interest thereon, if any, to the date such Net
Proceeds Offer is consummated (the “Offered Price”), in accordance with the
procedures set forth in Section 3.09;

 

55



--------------------------------------------------------------------------------

(3) if the aggregate Offered Price of Notes validly tendered and not withdrawn
by Holders thereof exceeds the pro rata portion of the Payment Amount allocable
to the Notes, the Notes to be purchased shall be selected on a pro rata basis;
and

(4) upon completion of such Net Proceeds Offer in accordance with the foregoing
provisions, the amount of Excess Proceeds with respect to which such Net
Proceeds Offer was made shall be deemed to be zero.

(e) To the extent that the sum of the aggregate Offered Price of Notes tendered
pursuant to a Net Proceeds Offer and the aggregate Pari Passu Indebtedness Price
paid to the holders of such Pari Passu Indebtedness is less than the Payment
Amount relating thereto (such shortfall constituting a “Net Proceeds
Deficiency”), the Company may use the Net Proceeds Deficiency, or a portion
thereof, for general corporate purposes, subject to the provisions of this
Indenture.

(f) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with each
repurchase of Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
Section 3.09 hereof or this Section 4.10, the Company shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations under Section 3.09 hereof or this Section 4.10 by
virtue of such compliance.

Section 4.11 Limitations on Transactions with Affiliates.

(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, in one transaction or a series of related transactions,
sell, lease, transfer or otherwise dispose of any of its assets to, or purchase
any assets from, or enter into any contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (an “Affiliate
Transaction”), unless:

(1) such Affiliate Transaction is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction at such time on an arm’s-length basis by
the Company or that Restricted Subsidiary from a Person that is not an Affiliate
of the Company or that Restricted Subsidiary; and

(2) the Company delivers to the Trustee:

(A) with respect to any Affiliate Transaction involving aggregate value in
excess of $25.0 million, an Officers’ Certificate certifying that such Affiliate
Transaction complies with clause (1) above and a Secretary’s Certificate which
sets forth and authenticates a resolution that has been adopted by the
Independent Directors approving such Affiliate Transaction; and

(B) with respect to any Affiliate Transaction involving aggregate value in
excess of $50.0 million, a written opinion as to the fairness of such Affiliate
Transaction to the Company or such Restricted Subsidiary from a financial point
of view issued by an Independent Financial Advisor to the Company’s Board of
Directors.

 

56



--------------------------------------------------------------------------------

(b) The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of Section 4.11(a) hereof:

(1) transactions exclusively between or among (a) the Company and one or more
Restricted Subsidiaries or (b) Restricted Subsidiaries; provided, in each case,
that no Affiliate of the Company (other than another Restricted Subsidiary) owns
Equity Interests of any such Restricted Subsidiary;

(2) customary director, officer and employee compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements, in each case approved by the
Independent Directors;

(3) the entering into of a tax sharing agreement, or payments pursuant thereto,
between the Company and/or one or more Subsidiaries, on the one hand, and any
other Person with which the Company or such Subsidiaries are required or
permitted to file a consolidated tax return or with which the Company or such
Subsidiaries are part of a consolidated group for tax purposes to be used by
such Person to pay taxes, and which payments by the Company and the Restricted
Subsidiaries are not in excess of the tax liabilities that would have been
payable by them on a stand-alone basis;

(4) any Permitted Investment;

(5) Restricted Payments that are made in accordance with Section 4.07;

(6) any transaction with a joint venture or similar entity which would
constitute an Affiliate Transaction solely because the Company or a Restricted
Subsidiary owns an equity interest in or otherwise controls such joint venture
or similar entity; provided that no Affiliate of the Company or any of the
Company’s Subsidiaries other than the Company or a Restricted Subsidiary shall
have a beneficial interest in such joint venture or similar entity;

(7)(a) any transaction with an Affiliate where the only consideration paid by
the Company or any Restricted Subsidiary is Qualified Equity Interests or
(b) the issuance or sale of any Qualified Equity Interests; and

(8) payments to Affiliates of Intralase, Inc. as part of the merger
consideration and related costs that were disclosed in the final offering
memorandum dated March 27, 2007.

Section 4.12 Limitations on Liens.

The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or permit or suffer to exist any
Lien (other than Permitted Liens) against any of the Company’s assets or any
assets of a Restricted Subsidiary (including Equity Interests of a Restricted
Subsidiary), whether owned at the Issue Date or thereafter acquired, which Lien
secures Indebtedness or trade payables, unless contemporaneously therewith:

(1) in the case of any Lien securing an obligation that ranks pari passu with
the Notes or a Note Guarantee, effective provision is made to secure the Notes
or such Note Guarantee, as the case may be, at least equally and ratably with or
prior to such obligation with a Lien on the same collateral; and

 

57



--------------------------------------------------------------------------------

(2) in the case of any Lien securing an obligation that is subordinated in right
of payment to the Notes or a Note Guarantee, effective provision is made to
secure the Notes or such Note Guarantee, as the case may be, with a Lien on the
same collateral that is prior to the Lien securing such subordinated obligation,

in each case, for so long as such obligation is secured by such Lien.

Section 4.13 Conduct of Business.

The Company shall not, and shall not permit any Restricted Subsidiary to,
engage, to any material extent, in any business other than the Permitted
Business.

Section 4.14 Corporate Existence.

Subject to Article 5 hereof, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect:

(1) its corporate existence, and the corporate, partnership or other existence
of each of its Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Company or any
such Subsidiary; and

(2) the rights (charter and statutory), licenses and franchises of the Company
and its Subsidiaries; provided, however, that the Company shall not be required
to preserve any such right, license or franchise, or the corporate, partnership
or other existence of any of its Subsidiaries, if the Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders of the Notes.

Section 4.15 Offer to Repurchase Upon Change of Control.

(a) Upon the occurrence of a Change of Control, each Holder of the Notes shall
have the right to require the Company to repurchase all or any part (equal to
$1,000 or an integral multiple thereof) of each Holder’s Notes pursuant to the
offer described below (a “Change of Control Offer”) at an offer price in cash
equal to 101% of the principal amount thereof plus accrued and unpaid interest
thereon to the date of purchase (the “Change of Control Payment”). Within 30
days following any Change of Control, the Company shall mail, or cause to be
mailed, to the Holders of the Notes, with a copy to the Trustee, the Change of
Control Offer:

(1) describing the transaction or transactions that constitute the Change of
Control;

(2) offering to purchase, pursuant to the procedures required by this Indenture
and described in the notice, on a date specified in the notice, which shall be a
Business Day not earlier than 30 days nor later than 60 days from the date the
notice is mailed (the “Change of Control Payment Date”), and for the Change of
Control Purchase Price, all Notes properly tendered by such Holder pursuant to
such Change of Control Offer; and

(3) describing the procedures that Holders must follow to accept the Change of
Control Offer.

The Company shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in

 

58



--------------------------------------------------------------------------------

connection with the repurchase of the Notes as a result of a Change in Control.
To the extent that the provisions of any securities laws or regulations conflict
with the provisions of Sections 3.09 or 4.15 hereof, the Company shall comply
with the applicable securities laws and regulations and shall not be deemed to
have breached its obligations under Section 3.09 hereof or this Section 4.15 by
virtue of such compliance.

The Change of Control Offer is required to remain open for at least 20 Business
Days or for such longer period as is required by law. On the Change of Control
Payment Date, the Company shall, to the extent lawful:

(1) accept for payment all Notes or portions of Notes properly tendered pursuant
to the Change of Control Offer;

(2) deposit with the paying agent an amount equal to the Change of Control
Purchase Price in respect of all Notes or portions of Notes thereof properly
tendered; and

(3) deliver or cause to be delivered to the trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions thereof being purchased by the Company.

The paying agent shall promptly mail to each Holder of Notes so tendered the
Change of Control Purchase Price for such Notes, and the trustee shall promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered, if any; provided that each such new Note shall be in principal
amount of $1,000 or an integral multiple thereof.

The Company shall publicly announce the results of the Change of Control Offer
on or as soon as practicable after the date of purchase.

(b) Notwithstanding anything to the contrary in this Section 4.15, the Company
shall not be required to make a Change of Control Offer upon a Change of Control
if (1) a third party makes the Change of Control Offer in the manner, at the
times and otherwise in compliance with the requirements set forth in this
Section 4.15 and Section 3.09 hereof and purchases all Notes properly tendered
and not withdrawn under the Change of Control Offer, or (2) notice of redemption
has been given pursuant to Section 3.07 hereof, unless and until there is a
default in payment of the applicable redemption price.

Section 4.16 Limitations on Layering Indebtedness.

The Company shall not and shall not permit any Guarantor to, directly or
indirectly, incur or suffer to exist any Indebtedness that is or purports to be
by its terms (or by the terms of any agreement governing such Indebtedness)
senior in right of payment to the Notes or the Note Guarantee of such Guarantor
and expressly rank subordinated in right of payment to any of the Company’s
other Indebtedness or Indebtedness of such Guarantor, as the case may be.

For purposes of this Section 4.16, no Indebtedness shall be deemed to be
subordinated in right of payment to any other of the Company’s Indebtedness or
the Indebtedness of any Guarantor solely by virtue of being unsecured or secured
by a junior priority lien or by virtue of the fact that the holders of such
Indebtedness have entered into intercreditor agreements or other arrangements
giving one or more of such holders priority over the other holders in the
collateral held by them.

 

59



--------------------------------------------------------------------------------

Section 4.17 Limitations on Designation of Unrestricted Subsidiaries.

The Company may designate any of its Subsidiaries (including any newly formed or
newly acquired Subsidiary) as an “Unrestricted Subsidiary” under this Indenture
(a “Designation”) only if:

(1) no Default or event of Default shall have occurred and be continuing at the
time of or after giving effect to such Designation; and

(2) the Company would be permitted to make, at the time of such Designation,
(a) a Permitted Investment or (b) an Investment pursuant to Section 4.07, in
either case, in an amount (the “Designation Amount”) equal to the Fair Market
Value of the Company’s proportionate interest in such Subsidiary on such date.

No Subsidiary shall be designated as an “Unrestricted Subsidiary” unless such
Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) is not party to any agreement, contract, arrangement or understanding with
the Company or any Restricted Subsidiary unless the terms of the agreement,
contract, arrangement or understanding are no less favorable to the Company or
the Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates;

(3) is a Person with respect to which neither the Company nor any Restricted
Subsidiary has any direct or indirect obligation (a) to subscribe for additional
Equity Interests or (b) to maintain or preserve the Person’s financial condition
or to cause the Person to achieve any specified levels of operating results; and

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any of the Company’s or any Restricted Subsidiary’s Indebtedness,
except for any guarantee given solely to support the pledge by the Company or
any Restricted Subsidiary of the Equity Interests of such Unrestricted
Subsidiary, which guarantee is not recourse to the Company or any Restricted
Subsidiary.

If, at any time, any Unrestricted Subsidiary fails to meet the preceding
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Indenture and any Indebtedness of
the Subsidiary and any Liens on assets of such Subsidiary shall be deemed to be
incurred by a Restricted Subsidiary at such time and, if the Indebtedness is not
permitted to be incurred under Section 4.09 or the Lien is not permitted under
Section 4.12, the Company shall be in default of the applicable covenant of this
Indenture.

The Company may redesignate an Unrestricted Subsidiary as a Restricted
Subsidiary (a “Redesignation”) only if:

(1) no Default or Event of Default shall have occurred and be continuing at the
time of and after giving effect to such Redesignation; and

(2) all Liens, Indebtedness and Investments of such Unrestricted Subsidiary
outstanding immediately following such Redesignation would, if incurred or made
at such time, have been permitted to be incurred or made for all purposes of
this Indenture.

 

60



--------------------------------------------------------------------------------

All Designations and Redesignations must be evidenced by resolutions of the
Company’s Board of Directors, delivered to the Trustee certifying compliance
with the foregoing provisions.

Section 4.18 Additional Note Guarantees.

If, after the Issue Date, (a) the Company or any Restricted Subsidiary shall
acquire or create another Domestic Subsidiary (other than a Subsidiary that has
been designated an Unrestricted Subsidiary), (b) any Unrestricted Subsidiary is
redesignated a Restricted Subsidiary or (c) any Excluded Subsidiary guarantees
any of the Company’s Indebtedness or Indebtedness of a Guarantor, then, in each
such case, the Company shall cause such Restricted Subsidiary to:

(1) execute and deliver to the Trustee (a) a supplemental indenture in form and
substance satisfactory to the Trustee pursuant to which such Restricted
Subsidiary shall unconditionally guarantee all of the Company’s obligations
under the Notes and this Indenture and (b) a notation of guarantee in respect of
its Note Guarantee; and

(2) deliver to the Trustee one or more opinions of counsel that such
supplemental indenture (a) has been duly authorized, executed and delivered by
such Restricted Subsidiary and (b) constitutes a valid and legally binding
obligation of such Restricted Subsidiary in accordance with its terms.

The form of such Note Guarantee is attached as Exhibit E hereto.

Section 4.19 Liquidated Damages Notice.

In the event that the Company is required to pay liquidated damages to holders
of Notes pursuant to the Registration Rights Agreement, the Company will provide
written notice (“Liquidated Damages Notice”) to the Trustee of its obligation to
pay liquidated damages no later than fifteen days prior to the proposed payment
date for the liquidated damages, and the Liquidated Damages Notice shall set
forth the amount of liquidated damages to be paid by the Company on such payment
date. The Trustee shall not at any time be under any duty or responsibility to
any holder of Notes to determine the liquidated damages, or with respect to the
nature, extent, or calculation of the amount of liquidated damages owed, or with
respect to the method employed in such calculation of the liquidated damages.

ARTICLE 5.

SUCCESSORS

Section 5.01 Merger, Consolidation, or Sale of Assets.

The Company shall not, directly or indirectly, in a single transaction or a
series of related transactions: (i) consolidate or merge with or into another
Person, or sell, lease, transfer, convey or otherwise dispose of or assign all
or substantially all of the assets of the Company or the Company and the
Restricted Subsidiaries (taken as a whole) or (b) adopt a Plan of Liquidation
unless, in either case:

(1) either:

(A) the Company is the surviving or continuing Person; or

(B) the Person formed by or surviving such consolidation or merger or to which
such sale, lease, conveyance or other disposition shall be made (or, in the case
of a Plan

 

61



--------------------------------------------------------------------------------

of Liquidation, any Person to which assets are transferred) (collectively, the
“Successor”) is a corporation, limited liability company or limited partnership
organized and existing under the laws of any State of the United States of
America or the District of Columbia, and the Successor expressly assumes, by
agreements in form and substance reasonably satisfactory to the Trustee, all of
the obligations of the Company under the Notes, this Indenture and the
Registration Rights Agreement;

(2) immediately prior to and immediately after giving effect to such transaction
and the assumption of the obligations as set forth in clause (1)(b) above and
the incurrence of any Indebtedness to be incurred in connection therewith, and
the use of any net proceeds therefrom on a pro forma basis, no Default shall
have occurred and be continuing; and

(3) immediately after and giving effect to such transaction and the assumption
of the obligations set forth in clause (1)(b) above and the incurrence of any
Indebtedness to be incurred in connection therewith, and the use of any net
proceeds therefrom on a pro forma basis, either (a) the Company or the
Successor, as the case may be, could incur $1.00 of additional Indebtedness
pursuant to the Coverage Ratio Exception or (b) the Company’s or the Successor’s
Consolidated Interest Coverage Ratio is not less than the Company’s Consolidated
Interest Coverage Ratio immediately prior to such transaction.

For purposes of this Section 5.01, any Indebtedness of the Successor which was
not the Company’s Indebtedness immediately prior to the transaction shall be
deemed to have been incurred in connection with such transaction.

Upon any consolidation, combination or merger of the Company or a Guarantor, or
any transfer of all or substantially all of the Company’s assets in accordance
with the foregoing, in which the Company or such Guarantor is not the continuing
obligor under the Notes or its Note Guarantee, the surviving entity formed by
such consolidation or into which the Company or such Guarantor is merged or the
Person to which the conveyance, lease or transfer is made shall succeed to, and
be substituted for, and may exercise every right and power of, the Company or
such Guarantor under this Indenture, the Notes and the Note Guarantees with the
same effect as if such surviving entity had been named therein as the Company or
such Guarantor and, except in the case of a lease, the Company or such
Guarantor, as the case may be, shall be released from the obligation to pay the
principal of and interest on the Notes or in respect of its Note Guarantee, as
the case may be, and all of the Company’s or such Guarantor’s other obligations
and covenants under the Notes, this Indenture and its Note Guarantee, if
applicable.

Notwithstanding the foregoing, any Restricted Subsidiary may consolidate with,
merge with or into or convey, transfer or lease, in one transaction or a series
of transactions, all or substantially all of its assets to the Company or
another Restricted Subsidiary.

Section 5.02 Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Company in a transaction that is subject to, and that complies
with the provisions of, Section 5.01 hereof, the successor Person formed by such
consolidation or into or with which the Company is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Indenture referring to the “Company” shall
refer instead to the successor Person and not to the Company), and may exercise
every right and power of the Company under this Indenture with the same effect
as if such successor Person had been named as the Company

 

62



--------------------------------------------------------------------------------

herein; provided, however, that the predecessor Company shall not be relieved
from the obligation to pay the principal of and interest on the Notes except in
the case of a sale of all of the Company’s assets in a transaction that is
subject to, and that complies with the provisions of, Section 5.01 hereof.

ARTICLE 6.

DEFAULTS AND REMEDIES

Section 6.01 Events of Default.

Each of the following is an “Event of Default”:

(1) failure by the Company to pay any installment of interest on the Notes as
and when the same becomes due and payable and the continuance of any such
failure for 30 days (whether or not such payment is prohibited by Article 10);

(2) failure by the Company to pay all or any part of the principal, premium, if
any, on the Notes as and when the same becomes due and payable at maturity, by
acceleration or otherwise, including, with limitation, payment of the Change of
Control Purchase Price or the Asset Sale Offer Price on Notes validly tendered
and not properly withdrawn pursuant to a Change of Control Offer or Asset Sale
Offer (whether or not such payment is prohibited by Article 10);

(3) failure by the Company to comply with the provisions of Sections 4.15 or
5.01 hereof (whether or not such payment is prohibited by Article 10);

(4) failure by the Company to comply with any other agreement or covenant in
this Indenture and continuance of this failure for 60 days after notice of the
failure has been given to the Company by the Trustee or by the Holders of at
least 25% of the aggregate principal amount of the Notes then outstanding;

(5) default under any mortgage, indenture or other instrument or agreement under
which there may be issued or by which there may be secured or evidenced
Indebtedness by the Company or any Restricted Subsidiary, whether such
Indebtedness now exists or is incurred after the Issue Date, if that default:

(A) is caused by a failure to pay principal at maturity on such Indebtedness
within the applicable express grace period and any extensions thereof; or

(B) results in the acceleration of such Indebtedness prior to its express
maturity,

in each case, the principal amount of such Indebtedness, together with any other
Indebtedness with respect to which an event described in clause (a) or (b) has
occurred and is continuing, aggregates $25.0 million or more;

(6) one or more judgments or orders that exceed $25.0 million in the aggregate
(net of amounts covered by insurance or bonded) for the payment of money have
been entered by a court or courts of competent jurisdiction against the Company
or any Restricted Subsidiary and such judgment or judgments have not been
satisfied, stayed, bonded, discharged annulled or rescinded within 60 days of
being entered;

 

63



--------------------------------------------------------------------------------

(7) the Company or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries of the Company that, taken
together, would constitute a Significant Subsidiary pursuant to or within the
meaning of Bankruptcy Law:

(A) commences a voluntary case,

(B) consents to the entry of an order for relief against it in an involuntary
case,

(C) consents to the appointment of a custodian of it or for all or substantially
all of its property, or

(D) makes a general assignment for the benefit of its creditors.

(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Company or any of its Restricted Subsidiaries that
is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary in an
involuntary case;

(B) appoints a custodian of the Company or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary or for
all or substantially all of the property of the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary; or

(C) orders the liquidation of the Company or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

(9) any Note Guarantee of any Significant Subsidiary ceases to be in full force
and effect (other than in accordance with the terms of such Note Guarantee and
this Indenture) or is declared null and void and unenforceable or found to be
invalid or any Guarantor denies its liability under its Note Guarantee (other
than by reason of release of a Guarantor from its Note Guarantee in accordance
with the terms of this Indenture and the Note Guarantee).

Section 6.02 Acceleration.

In the case of an Event of Default specified in clause (7) or (8) of
Section 6.01 hereof, with respect to the Company, any Restricted Subsidiary of
the Company that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary, all outstanding Notes shall become due and payable immediately
without further action or notice. If any other Event of Default occurs and is
continuing, the Trustee, by written notice to the Company, or the Holders of at
least 25% in aggregate principal amount of the then outstanding Notes, by
written notice to the Company and the Trustee, may declare all amounts owing
under the Notes to be due and payable immediately.

 

64



--------------------------------------------------------------------------------

Upon such declaration of acceleration, the aggregate principal of and accrued
and unpaid interest on the outstanding Notes shall immediately become due and
payable (a) if there is no Indebtedness outstanding under any Credit Facility at
such time, immediately and (b) if otherwise, upon the earlier of (x) the final
maturity (after giving effect to any applicable grace period or extensions
thereof) or an acceleration of any Indebtedness under any Credit Facility prior
to the final maturity thereof and (y) five business days after the
Representative under each Credit Facility receives the acceleration declaration,
but, in the case of this clause (b) only, if such Event of Default is then
continuing; provided, however, that after such acceleration, but before a
judgment or decree based on acceleration, the Holders of a majority in aggregate
principal amount of such outstanding Notes may, under certain circumstances,
rescind and annul such acceleration if all Events of Default, other than the
nonpayment of accelerated principal and interest, have been cured or waived as
provided in this Indenture.

In the event of an acceleration declaration of the Notes because an Event of
Default described in clause (5) of Section 6.01 hereof has occurred and is
continuing, such acceleration declaration shall be automatically annulled if the
payment default or other default triggering such Event of Default pursuant to
clause (5) of Section 6.01 shall be remedied or cured or waived by the holders
of the relevant Indebtedness within 60 days after the acceleration declaration
with respect thereto and if (a) the annulment of the acceleration of the Notes
would not conflict with any judgment or decree of a court of competent
jurisdiction and (b) all existing Events of Default, except nonpayment of
principal, premium or interest on the Notes that became due solely because of
the acceleration of the Notes, have been cured or waived.

Section 6.03 Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

Section 6.04 Waiver of Past Defaults.

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal of, premium, if any, or interest on, the Notes (including in
connection with an offer to purchase); provided, however, that the Holders of a
majority in aggregate principal amount of the then outstanding Notes may rescind
an acceleration and its consequences, including any related payment default that
resulted from such acceleration. Upon any such waiver, such Default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.

Section 6.05 Control by Majority.

Subject to the provisions of this Indenture and applicable law, Holders of at
least a majority in aggregate principal amount of the then outstanding Notes may
direct the time, method and place of

 

65



--------------------------------------------------------------------------------

conducting any proceeding for exercising any remedy available to the Trustee or
exercising any trust or power conferred on it. However, the Trustee may refuse
to follow any direction that conflicts with law or this Indenture that the
Trustee determines in good faith may be unduly prejudicial to the rights of
other Holders of Notes not joining in the giving of such direction or that may
involve the Trustee in personal liability and the Trustee may take any other
action that it deems proper that is not inconsistent with any such direction
received from Holders of the Notes.

Section 6.06 Limitation on Suits.

A Holder may pursue a remedy with respect to this Indenture or the Notes only
if:

(1) such Holder gives to the Trustee written notice that an Event of Default is
continuing;

(2) Holders of at least 25% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;

(3) such Holder or Holders offer and, if requested, provide to the Trustee
security or indemnity reasonably satisfactory to the Trustee against any loss,
liability or expense;

(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of security or indemnity; and

(5) during such 60-day period, Holders of a majority in aggregate principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with such request.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note (it being understood that the Trustee does not have an affirmative duty to
ascertain whether or not such actions or forbearances are unduly prejudicial to
such Holders).

Section 6.07 Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium, if any, and interest on the
Note, on or after the respective due dates expressed in the Note (including in
connection with an offer to purchase), or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder.

Section 6.08 Collection Suit by Trustee.

If an Event of Default specified in Section 6.01(1) or (2) hereof occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Company for the whole amount of
principal of, premium, if any, and interest remaining unpaid on, the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

 

66



--------------------------------------------------------------------------------

Section 6.09 Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

Section 6.10 Priorities.

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any and interest, respectively; and

Third: to the Company or to such party as a court of competent jurisdiction
shall direct.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

Section 6.11 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
aggregate principal amount of the then outstanding Notes.

 

67



--------------------------------------------------------------------------------

ARTICLE 7.

TRUSTEE

Section 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b) Except during the continuance of an Event of Default:

(1) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they conform to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05 hereof.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.

(e) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or incur any liability. The Trustee shall be under no obligation
to exercise any of its rights and powers under this Indenture at the request of
any Holders, unless such Holder has offered to the Trustee security and
indemnity satisfactory to it against any loss, liability or expense.

 

68



--------------------------------------------------------------------------------

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

Section 7.02 Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.

(b) Before the Trustee acts or refrains from acting under this Indenture, it may
require an Officers’ Certificate or an Opinion of Counsel or both. The Trustee
shall not be liable for any action it takes or omits to take in good faith in
reliance on such Officers’ Certificate or Opinion of Counsel. The Trustee may
consult with counsel of its selection and the written advice of such counsel or
any Opinion of Counsel shall be full and complete authorization and protection
from liability in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.

(f) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders shall have offered to the Trustee indemnity or
security reasonably satisfactory to the Trustee against the losses, liabilities
and expenses that might be incurred by it in compliance with such request or
direction.

(g) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit.

(h) The Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this Indenture.

(i) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of such a default is received by the Trustee at the
Corporate Trust Office of the Trustee, and such notice references the Notes and
this Indenture.

Section 7.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it

 

69



--------------------------------------------------------------------------------

must eliminate such conflict within 90 days, apply to the SEC for permission to
continue as trustee (if this Indenture has been qualified under the TIA) or
resign. Any Agent may do the same with like rights and duties. The Trustee is
also subject to Sections 7.10 and 7.11 hereof.

Section 7.04 Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Company’s use of the proceeds from the Notes or any money paid to the
Company or upon the Company’s direction under any provision of this Indenture,
it shall not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

Section 7.05 Notice of Defaults.

The Trustee shall, within 90 days after the occurrence of any Default with
respect to the Notes, give the Holders notice of all uncured Defaults thereunder
known to it; provided, however, that, except in the case of an Event of Default
in payment with respect to the Notes or a Default in complying with Article 5,
the Trustee shall be protected in withholding such notice if and so long as a
committee of its trust officers in good faith determines that the withholding of
such notice is in the interest of the Holders.

Section 7.06 Reports by Trustee to Holders of the Notes.

(a) Within 60 days after each May 15 beginning with the May 15 following the
date of this Indenture, and for so long as Notes remain outstanding, the Trustee
shall mail to the Holders of the Notes a brief report dated as of such reporting
date that complies with TIA § 313(a) (but if no event described in TIA § 313(a)
has occurred within the twelve months preceding the reporting date, no report
need be transmitted). The Trustee also shall comply with TIA § 313(b)(2). The
Trustee shall also transmit by mail all reports as required by TIA § 313(c).

(b) A copy of each report at the time of its mailing to the Holders of Notes
shall be mailed by the Trustee to the Company and filed by the Trustee with the
SEC and each stock exchange on which the Notes are listed in accordance with TIA
§ 313(d). The Company shall promptly notify the Trustee in writing when the
Notes are listed on any stock exchange and of any delisting thereof.

Section 7.07 Compensation and Indemnity.

(a) The Company shall pay to the Trustee from time to time such compensation as
shall be agreed in writing between the Company and the Trustee for its
acceptance of this Indenture and services hereunder. The Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust. The Company shall reimburse the Trustee promptly upon request for all
reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses shall include the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
counsel.

(b) The Company and the Guarantors shall indemnify the Trustee against any and
all losses, damages, claims, liabilities or expenses incurred by it arising out
of or in connection with the acceptance or administration of its duties under
this Indenture, including the costs and expenses of enforcing this Indenture
against the Company and the Guarantors (including this Section 7.07) and
defending itself against any claim (whether asserted by the Company, the
Guarantors, any Holder or any other Person) or

 

70



--------------------------------------------------------------------------------

liability in connection with the exercise or performance of any of its powers or
duties hereunder, except to the extent any such loss, liability or expense may
be attributable to its negligence, bad faith or willful misconduct. The Trustee
shall notify the Company promptly of any claim for which it may seek indemnity.
Failure by the Trustee to so notify the Company shall not relieve the Company or
any of the Guarantors of their obligations hereunder. The Company or such
Guarantor shall defend the claim and the Trustee shall cooperate in the defense.
The Trustee may have separate counsel and the Company shall pay the reasonable
fees and expenses of such counsel. Neither the Company nor any Guarantor need
pay for any settlement made without its consent, which consent shall not be
unreasonably withheld.

(c) The obligations of the Company and the Guarantors under this Section 7.07
shall survive the satisfaction and discharge of this Indenture.

(d) To secure the Company’s and the Guarantors’ payment obligations in this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Notes. Such Lien shall survive the
satisfaction and discharge of this Indenture.

(e) When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.01(7) or (8) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

(f) The Trustee shall comply with the provisions of TIA § 313(b)(2) to the
extent applicable.

Section 7.08 Replacement of Trustee.

(a) A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

(b) The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Company. The Holders of a majority in
aggregate principal amount of the then outstanding Notes may remove the Trustee
by so notifying the Trustee and the Company in writing. The Company may remove
the Trustee if:

(1) the Trustee fails to comply with Section 7.10 hereof;

(2) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(3) a custodian or public officer takes charge of the Trustee or its property;
or

(4) the Trustee becomes incapable of acting.

(c) If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the then outstanding Notes may appoint
a successor Trustee to replace the successor Trustee appointed by the Company.

(d) If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company, or
the Holders of at least 10% in aggregate principal amount of the then
outstanding Notes may petition, at the expense of the Company, any court of
competent jurisdiction for the appointment of a successor Trustee.

 

71



--------------------------------------------------------------------------------

(e) If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.10 hereof, such Holder
may petition any court of competent jurisdiction for the removal of the Trustee
and the appointment of a successor Trustee.

(f) A successor Trustee shall deliver a written acceptance of its appointment to
the retiring Trustee and to the Company. Thereupon, the resignation or removal
of the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligations under Section 7.07 hereof shall continue for the benefit
of the retiring Trustee.

Section 7.09 Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.

Section 7.10 Eligibility; Disqualification.

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100.0
million as set forth in its most recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b).

Section 7.11 Preferential Collection of Claims Against Company.

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

ARTICLE 8.

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.

The Company may at any time, at the option of its Board of Directors evidenced
by a resolution set forth in an Officers’ Certificate, elect to have either
Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon compliance
with the conditions set forth below in this Article 8.

 

72



--------------------------------------------------------------------------------

Section 8.02 Legal Defeasance and Discharge.

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.02, the Company and each of the Guarantors shall, subject to
the satisfaction of the conditions set forth in Section 8.04 hereof, be deemed
to have been discharged from their obligations with respect to all outstanding
Notes (including the Note Guarantees) on the date the conditions set forth below
are satisfied (hereinafter, “Legal Defeasance”). For this purpose, Legal
Defeasance means that the Company and the Guarantors shall be deemed to have
paid and discharged the entire Indebtedness represented by the outstanding Notes
(including the Note Guarantees), which shall thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in clauses (1) and (2) below, and to have
satisfied all their other obligations under such Notes, the Note Guarantees and
this Indenture (and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging the same), except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder:

(1) rights of Holders to receive payments in respect of the principal of,
premium, if any, and interest on, the Notes when such payments are due from the
trust referred to in Section 8.04 hereof;

(2) the Company’s obligations with respect to the Notes under Article 2 and
Section 4.02 hereof;

(3) the rights, powers, trusts, duties and immunities of the Trustee hereunder
and the Company’s and the Guarantors’ obligations in connection therewith; and

(4) this Article 8.

Subject to compliance with this Article 8, the Company may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

Section 8.03 Covenant Defeasance.

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.03, the Company and each of the Guarantors shall, subject to
the satisfaction of the conditions set forth in Section 8.04 hereof, be released
from each of their obligations under the covenants contained in Sections 4.03,
4.04, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.15, 4.16, 4.17, 4.18 and 4.19
hereof and clause (3) of Section 5.01 hereof with respect to the outstanding
Notes on and after the date the conditions set forth in Section 8.04 hereof are
satisfied (hereinafter, “Covenant Defeasance”), and the Notes shall thereafter
be deemed not “outstanding” for the purposes of any direction, waiver, consent
or declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed “outstanding”
for all other purposes hereunder (it being understood that such Notes shall not
be deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes and Note
Guarantees, the Company and the Guarantors may omit to comply with and shall
have no liability in respect of any term, condition or limitation set forth in
any such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply shall not constitute a Default or an Event of Default under
Section 6.01 hereof, but, except as specified above, the remainder of this
Indenture and such Notes and Note Guarantees shall be unaffected thereby. In
addition, upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, subject to the satisfaction of the conditions
set forth in Section 8.04 hereof, Sections 6.01(3) through 6.01(6) and 6.01(9)
hereof shall not constitute Events of Default.

 

73



--------------------------------------------------------------------------------

Section 8.04 Conditions to Legal or Covenant Defeasance.

In order to exercise either Legal Defeasance or Covenant Defeasance under either
Section 8.02 or 8.03 hereof:

(1) the Company must irrevocably deposit with the Trustee, as trust funds, in
trust, solely for the benefit of the Holders, cash in U.S. dollars, U.S.
Government Securities, or a combination thereof, in such amounts as shall be
sufficient (without consideration of any reinvestment of interest), in the
opinion of a nationally recognized firm of independent public accountants
selected by the Company, to pay the principal of, premium, if any, and interest
on, the Notes on the stated date for payment or on the applicable Redemption
Date, of the principal or installment of principal of or interest on the Notes;

(2) in the case of an election under Section 8.02 hereof, the Company must
deliver to the Trustee an Opinion of Counsel in the United States confirming
that:

(A) the Company has received from, or there has been published by, the Internal
Revenue Service a ruling; or

(B) since the date of this Indenture, there has been a change in the applicable
federal income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of Notes shall not recognize income, gain or
loss for U.S. federal income tax purposes as a result of such Legal Defeasance
and shall be subject to U.S. federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;

(3) in the case of an election under Section 8.03 hereof, the Company must
deliver to the Trustee an Opinion of Counsel in the United States confirming
that the Holders of Notes shall not recognize income, gain or loss for U.S.
federal income tax purposes as a result of such Covenant Defeasance and shall be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Covenant Defeasance had
not occurred;

(4) no Default shall have occurred and be continuing on the date of such deposit
(other than a Default or Event of Default resulting from the borrowing of funds
to be applied to such deposit);

(5) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under this Indenture or a default under
any other material agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound (other than any such Default or default resulting solely from the
borrowing of funds to be applied to such deposit);

(6) the Company must deliver to the Trustee an Officers’ Certificate stating
that the deposit was not made by the Company with the intent of preferring the
Holders of Notes over any other creditors of the Company or with the intent of
defeating, hindering, delaying or defrauding any other creditors of the Company
or others; and

 

74



--------------------------------------------------------------------------------

(7) the Company must deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that the conditions provided for in, in the
case of the Officers’ Certificate, clauses (1) through (6) of this Section 8.04
and, in the case of the Opinion of Counsel, clauses (2) and/or (3) and (5) of
this Section 8.04, have been complied with.

Section 8.05 Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 8.06 hereof, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 or Section 12.01 hereof in respect of the outstanding Notes
shall be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal, premium, if any, and interest, but
such money need not be segregated from other funds except to the extent required
by law.

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 or Section 12.01 hereof or the
principal and interest received in respect thereof other than any such tax, fee
or other charge which by law is for the account of the Holders of the
outstanding Notes.

Notwithstanding anything in this Article 8 to the contrary, the Trustee shall
deliver or pay to the Company from time to time upon the written request of the
Company any money or non-callable Government Securities held by it as provided
in Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(1) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

Section 8.06 Repayment to Company.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any, or
interest on, any Note and remaining unclaimed for two years after such
principal, premium, if any, or interest has become due and payable shall be paid
to the Company on its request or (if then held by the Company) shall be
discharged from such trust; and the Holder of such Note shall thereafter be
permitted to look only to the Company for payment thereof, and all liability of
the Trustee or such Paying Agent with respect to such trust money, and all
liability of the Company as trustee thereof, shall thereupon cease; provided,
however, that the Trustee or such Paying Agent, before being required to make
any such repayment, shall at the expense of the Company cause to be published
once, in the New York Times and The Wall Street Journal (national edition),
notice that such money remains unclaimed and that, after a date specified
therein, which shall not be less than 30 days from the date of such notification
or publication, any unclaimed balance of such money then remaining shall be
repaid to the Company.

 

75



--------------------------------------------------------------------------------

Section 8.07 Reinstatement.

If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non-callable Government Securities in accordance with Section 8.02, 8.03 or
12.01 hereof, as the case may be, by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, then the Company’s and the Guarantors’ obligations under this
Indenture and the Notes and the Note Guarantees shall be revived and reinstated
as though no deposit had occurred pursuant to Section 8.02, 8.03 or 12.01 hereof
until such time as the Trustee or Paying Agent is permitted to apply all such
money in accordance with Section 8.02, 8.03 or 12.01 hereof, as the case may be;
provided, however, that, if the Company makes any payment of principal of,
premium, if any, or interest on, any Note following the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money held by the Trustee or Paying
Agent.

ARTICLE 9.

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01 Without Consent of Holders of Notes.

Notwithstanding Section 9.02 of this Indenture, the Company, the Guarantors and
the Trustee may amend or supplement this Indenture or the Notes or the Note
Guarantees without the consent of any Holder of Note:

(1) to cure any ambiguity, defect or inconsistency;

(2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(3) to provide for the assumption by a successor corporation of the Company’s or
a Guarantor’s obligations under the Notes, this Indenture and/or Subsidiary
Guarantee in the case of a merger, consolidation or sale of all or substantially
all of the assets in accordance with Article 5;

(4) to make any change that would provide any additional rights or benefits to
the Holders of the Notes or that does not adversely affect the legal rights
hereunder of any Holder;

(5) to release any Guarantor from any of its obligations under its Note
Guarantee or this Indenture (to the extent permitted by this Indenture);

(6) to make any change that does not materially adversely affect the rights of
any Holder or, in the case of this Indenture, to maintain the qualification of
this Indenture under the Trust Indenture Act; or

(7) to facilitate the issuance of any Additional Notes so long as the issuance
of such Additional Notes is permitted by Section 4.09.

No amendment of, or supplement or waiver to, this Indenture shall adversely
affect the rights of any holder of Senior Debt or Guarantor Senior Debt under
the subordination provisions of this Indenture, without the consent of such
holder or, in accordance with the terms of such Senior Debt or Guarantor Senior
Debt, the consent of the agent or representative of such holder or the requisite
holders of such Senior Debt or Guarantor Senior Debt.

 

76



--------------------------------------------------------------------------------

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 9.06 hereof, the Trustee shall join with the Company and the Guarantors
in the execution of any amended or supplemental indenture authorized or
permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such amended or supplemental indenture that
affects its own rights, duties or immunities under this Indenture or otherwise.

Section 9.02 With Consent of Holders of Notes.

Except as provided below in this Section 9.02, the Company and the Trustee may
amend or supplement this Indenture and the Notes and the Note Guarantees with
the consent (which may include consents obtained in connection with a tender
offer or exchange offer for Notes) of the Holders of at least a majority in
principal amount of the then outstanding Notes (including, without limitation,
Additional Notes, if any) voting as a single class, and, subject to Sections
6.04 and 6.07 hereof, any existing Default or Event of Default (other than a
Default or Event of Default in the payment of the principal of, premium, if any,
or interest on, the Notes, except a payment default resulting from an
acceleration that has been rescinded) or compliance with any provision of this
Indenture or the Notes or the Note Guarantees may be waived with the consent
(which may include consents obtained in connection with a tender offer or
exchange offer for Notes) of the Holders of a majority in principal amount of
the then outstanding Notes (including, without limitation, Additional Notes, if
any) voting as a single class.

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 9.06 hereof, the Trustee shall
join with the Company and the Guarantors in the execution of such amended or
supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such amended or supplemental Indenture.

It is not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it is sufficient if such consent approves the
substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in aggregate principal amount of the Notes then outstanding voting as a
single class may waive compliance in a particular instance by the Company with
any provision of this Indenture or the Notes or the Note Guarantees. However,
without the consent of each Holder affected, an amendment, supplement or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):

(1) reduce, or change the maturity of, the principal of any Note;

(2) reduce the rate of, or extend the time for, payment of interest on any Note;

(3) reduce any premium payable upon redemption of the Notes or change the date
on which any Notes are subject to redemption;

 

77



--------------------------------------------------------------------------------

(4) make any Note payable in money or currency other than that stated in the
Notes;

(5) modify or change any provision of this Indenture or the related definitions
affecting the subordination of the Notes or any Note Guarantee in a manner that
adversely affects the Holders;

(6) reduce the percentage of Holders necessary to consent to an amendment or
waiver to this Indenture or the Notes;

(7) waive a default in the payment of principal of, premium, if any, or interest
on any Notes (except a rescission of acceleration of the Notes by the Holders
thereof as provided in this Indenture and a waiver of the payment default that
resulted from such acceleration);

(8) impair the rights of Holders to receive payments of principal of or interest
on the Notes on or after the due date therefor or to institute suit for the
enforcement of any payment on the Notes;

(9) release any Guarantor that is a Significant Subsidiary from any of its
obligations under its Note Guarantee or this Indenture, except as permitted by
this Indenture; or

(10) make any change in these amendment and waiver provisions.

Section 9.03 Compliance with Trust Indenture Act.

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental indenture that complies with the TIA as then in
effect.

Section 9.04 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

Section 9.05 Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Company in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

Section 9.06 Trustee to Sign Amendments, etc.

The Trustee shall sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of

 

78



--------------------------------------------------------------------------------

the Trustee. The Company may not sign an amended or supplemental indenture until
the Board of Directors of the Company approves it. In executing any amended or
supplemental indenture, the Trustee shall receive and (subject to Section 7.01
hereof) shall be fully protected in conclusively relying upon, in addition to
the documents required by Section 12.04 hereof, an Officers’ Certificate and an
Opinion of Counsel stating that the execution of such amended or supplemental
indenture is authorized or permitted by this Indenture.

ARTICLE 10.

SUBORDINATION

Section 10.01 Agreement to Subordinate.

The Company agrees, and each Holder by accepting a Note agrees, that the
Indebtedness evidenced by the Notes is subordinated in right of payment, to the
extent and in the manner provided in this Article 10, to the prior payment in
full of all Obligations due in respect of the Company’s Senior Debt (whether
outstanding on the Issue Date or hereafter created, incurred, assumed or
guaranteed), and that the subordination is for the benefit of the holders of
Senior Debt.

Section 10.02 Liquidation; Dissolution; Bankruptcy.

Upon any distribution to creditors of the Company in a liquidation or
dissolution of the Company or in a bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the Company or its property, in
an assignment for the benefit of creditors or any marshaling of the Company’s
assets and liabilities:

(1) holders of Senior Debt shall be entitled to receive payment in full in cash
or cash equivalents of all Obligations due in respect of such Senior Debt
(including interest after the commencement of any bankruptcy proceeding at the
rate specified in the applicable Senior Debt) before the Holders of Notes shall
be entitled to receive any payment or distribution of any kind or character with
respect to any Obligations on or relating to the Notes (except that Holders of
Notes may receive and retain Permitted Junior Securities and payments made from
any defeasance trust created pursuant to Section 8.01 hereof); and

(2) until all Obligations with respect to Senior Debt (as provided in clause
(1) above) are paid in full, any distribution to which Holders would be entitled
but for this Article 10 shall be made to holders of Senior Debt (except that
Holders of Notes may receive and retain Permitted Junior Securities and payments
made from any defeasance trust created pursuant to Section 8.01 hereof), as
their interests may appear.

Section 10.03 Default on Designated Senior Debt.

(a) The Company may not make any payment or distribution of any kind or
character to the Trustee or any Holder in respect of Obligations on or relating
to the Notes and may not acquire any Notes for cash or assets or otherwise
(other than Permitted Junior Securities and payments made from any defeasance
trust created pursuant to Section 8.01 hereof) until all principal and other
Obligations with respect to the Senior Debt have been paid in full if:

(1) payment default on Designated Senior Debt occurs and is continuing beyond
any applicable grace period in the agreement, indenture or other document
governing such Designated Senior Debt; or

 

79



--------------------------------------------------------------------------------

(2) any other default occurs and is continuing on any series of Designated
Senior Debt that permits holders of that series of Designated Senior Debt to
accelerate its maturity (or that would permit such holders to accelerate with
the giving of notice or the passage of time or both) and the Trustee receives a
notice of such default (a “Payment Blockage Notice”) from the Company or the
holders of any Designated Senior Debt. If the Trustee receives any such Payment
Blockage Notice, no subsequent Payment Blockage Notice shall be effective for
purposes of this Section 10.03 unless and until at least 360 days have elapsed
since the effectiveness of the immediately prior Payment Blockage Notice.

No nonpayment default that existed or was continuing on the date of delivery of
any Payment Blockage Notice to the Trustee shall be, or be made, the basis for a
subsequent Payment Blockage Notice unless such default has have been waived for
a period of not less than 90 consecutive days.

(b) The Company may and shall resume payments on and distributions in respect of
the Notes and may acquire them upon the earlier of:

(1) in the case of a payment default, upon the date upon which such default is
cured or waived in writing by the holders of the Designated Senior Debt, and

(2) in the case of a nonpayment default, upon the earlier of (x) the date on
which all such nonpayment defaults are cured or waived in writing by the holders
of the Designated Senior Debt or the Designated Senior Debt is paid in full in
cash and (y) 179 days after the date on which the applicable Payment Blockage
Notice is received,

if this Article 10 otherwise permits the payment, distribution or acquisition at
the time of such payment or acquisition.

Section 10.04 Acceleration of Notes.

If payment of the Notes is accelerated because of an Event of Default, the
Company shall promptly notify holders of Senior Debt of the acceleration.

Section 10.05 When Distribution Must Be Paid Over.

In the event that the Trustee or any Holder receives any payment of any
Obligations with respect to the Notes (other than Permitted Junior Securities
and payments made from any defeasance trust created pursuant to Section 8.01
hereof) at a time when the Trustee or such Holder, as applicable, has actual
knowledge that such payment is prohibited by Section 10.03 hereof, such payment
shall be held by the Trustee or such Holder, in trust for the benefit of, and
shall be paid forthwith over and delivered, upon written request, to, the
holders of Senior Debt as their interests may appear or their Representative
under the agreement, indenture or other document (if any) pursuant to which
Senior Debt may have been issued, as their respective interests may appear, for
application to the payment of all Obligations with respect to Senior Debt
remaining unpaid to the extent necessary to pay such Obligations in full in
accordance with their terms, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Debt.

With respect to the holders of Senior Debt, the Trustee undertakes to perform
only those obligations on the part of the Trustee as are specifically set forth
in this Article 10, and no implied covenants or obligations with respect to the
holders of Senior Debt shall be read into this Indenture against the Trustee.
The Trustee shall not be deemed to owe any fiduciary duty to the holders of
Senior Debt, and shall not be liable to any such holders if the Trustee pays
over or distributes to or on behalf of

 

80



--------------------------------------------------------------------------------

Holders or the Company or any other Person money or assets to which any holders
of Senior Debt are then entitled by virtue of this Article 10, except if such
payment is made as a result of the willful misconduct or gross negligence of the
Trustee.

Section 10.06 Notice by Company.

The Company shall promptly notify the Trustee and the Paying Agent of any facts
known to the Company that would cause a payment of any Obligations with respect
to the Notes to violate this Article 10, but failure to give such notice shall
not affect the subordination of the Notes to the Senior Debt as provided in this
Article 10.

Section 10.07 Subrogation.

After all Senior Debt is paid in full and until the Notes are paid in full,
Holders of Notes shall be subrogated (equally and ratably with all other Pari
Passu Indebtedness) to the rights of holders of Senior Debt to receive
distributions applicable to Senior Debt to the extent that distributions
otherwise payable to the Holders of Notes have been applied to the payment of
Senior Debt. A distribution made under this Article 10 to holders of Senior Debt
that otherwise would have been made to Holders of Notes is not, as between the
Company and Holders, a payment by the Company on the Notes.

Section 10.08 Relative Rights.

This Article 10 defines the relative rights of Holders of Notes and holders of
Senior Debt. Nothing in this Indenture shall:

(1) impair, as between the Company and Holders of Notes, the obligation of the
Company, which is absolute and unconditional, to pay principal of, premium and
interest on, the Notes in accordance with their terms;

(2) affect the relative rights of Holders of Notes and creditors of the Company
other than their rights in relation to holders of Senior Debt; or

(3) prevent the Trustee or any Holder of Notes from exercising its available
remedies upon a Default or Event of Default, subject to the rights of holders
and owners of Senior Debt to receive distributions and payments otherwise
payable to Holders of Notes.

If the Company fails because of this Article 10 to pay principal of, premium or
interest on, a Note on the due date, the failure is still a Default or Event of
Default.

Section 10.09 Subordination May Not Be Impaired by Company.

No right of any holder of Senior Debt to enforce the subordination of the
Indebtedness evidenced by the Notes may be impaired by any act or failure to act
by the Company or any Holder or by the failure of the Company or any Holder to
comply with this Indenture.

Section 10.10 Distribution or Notice to Representative.

Whenever a distribution is to be made or a notice given to holders of Senior
Debt, the distribution may be made and the notice given to their Representative.

 

81



--------------------------------------------------------------------------------

Upon any payment or distribution of assets of the Company referred to in this
Article 10, the Trustee and the Holders of Notes shall be entitled to
conclusively rely upon any order or decree made by any court of competent
jurisdiction or upon any certificate of such Representative or of the
liquidating trustee or agent or other Person making any distribution to the
Trustee or to the Holders of Notes for the purpose of ascertaining the Persons
entitled to participate in such distribution, the holders of the Senior Debt and
other Indebtedness of the Company, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article 10.

Section 10.11 Rights of Trustee and Paying Agent.

Notwithstanding the provisions of this Article 10 or any other provision of this
Indenture, the Trustee shall not be charged with knowledge of the existence of
any facts that would prohibit the making of any payment or distribution by the
Trustee, and the Trustee and the Paying Agent may continue to make payments on
the Notes, unless the Trustee has received at its Corporate Trust Office at
least five Business Days prior to the date of such payment written notice of
facts that would cause the payment of any Obligations with respect to the Notes
to violate this Article 10. Only the Company or a Representative may give the
notice. Nothing in this Article 10 shall impair the claims of, or payments to,
the Trustee under or pursuant to Section 7.07 hereof.

The Trustee in its individual or any other capacity may hold Senior Debt with
the same rights it would have if it were not Trustee. Any Agent may do the same
with like rights.

Section 10.12 Authorization to Effect Subordination.

Each Holder of Notes, by the Holder’s acceptance thereof, authorizes and directs
the Trustee on such Holder’s behalf to take such action as may be necessary or
appropriate to effectuate the subordination as provided in this Article 10, and
appoints the Trustee to act as such Holder’s attorney-in-fact for any and all
such purposes. If the Trustee does not file a proper proof of claim or proof of
debt in the form required in any proceeding referred to in Section 6.09 hereof
at least 30 days before the expiration of the time to file such claim, the
Representatives are hereby authorized to file an appropriate claim for and on
behalf of the Holders of the Notes.

Section 10.13 Amendments.

The provisions of this Article 10 may not be amended or modified without the
written consent of the holders of all Senior Debt.

ARTICLE 11.

NOTE GUARANTEES

Section 11.01 Guarantee.

(a) Subject to this Article 11, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Company hereunder or thereunder, that:

(1) the principal of, premium, if any, and interest on, the Notes shall be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, if lawful, and all other obligations of the Company to the
Holders or the Trustee hereunder or thereunder shall be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and

 

82



--------------------------------------------------------------------------------

(2) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same shall be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors shall be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

(b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenant that this Note Guarantee shall not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.

(c) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Company or the Guarantors, any
amount paid by either to the Trustee or such Holder, this Note Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.

(d) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders and the Trustee, on the other hand, (1) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 6 hereof
for the purposes of this Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any declaration of acceleration of
such obligations as provided in Article 6 hereof, such obligations (whether or
not due and payable) shall forthwith become due and payable by the Guarantors
for the purpose of this Note Guarantee. The Guarantors shall have the right to
seek contribution from any non-paying Guarantor so long as the exercise of such
right does not impair the rights of the Holders under the Note Guarantee.

Section 11.02 Subordination of Note Guarantee.

The Obligations of each Guarantor under its Note Guarantee pursuant to this
Article 11 shall be junior and subordinated to the Senior Debt of such Guarantor
on the same basis as the Notes are junior and subordinated to Senior Debt of the
Company. For the purposes of the foregoing sentence, the Trustee and the Holders
shall have the right to receive and/or retain payments by any of the Guarantors
only at such times as they may receive and/or retain payments in respect of the
Notes pursuant to this Indenture, including Article 10 hereof.

 

83



--------------------------------------------------------------------------------

Section 11.03 Limitation on Guarantor Liability.

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Note Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Note Guarantee. To effectuate the foregoing intention, the Trustee, the Holders
and the Guarantors hereby irrevocably agree that the obligations of such
Guarantor shall be limited to the maximum amount that shall, after giving effect
to such maximum amount and all other contingent and fixed liabilities of such
Guarantor that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under this Article 11, result in the obligations of such Guarantor
under its Note Guarantee not constituting a fraudulent transfer or conveyance.

Section 11.04 Execution and Delivery of Note Guarantee.

To evidence its Note Guarantee set forth in Section 11.01 hereof, each Guarantor
hereby agrees that a notation of such Note Guarantee substantially in the form
attached as Exhibit E hereto shall be endorsed by an Officer of such Guarantor
on each Note authenticated and delivered by the Trustee and that this Indenture
shall be executed on behalf of such Guarantor by one of its Officers.

Each Guarantor hereby agrees that its Note Guarantee set forth in Section 11.01
hereof shall remain in full force and effect notwithstanding any failure to
endorse on each Note a notation of such Note Guarantee.

If an Officer whose signature is on this Indenture or on the Note Guarantee no
longer holds that office at the time the Trustee authenticates the Note on which
a Note Guarantee is endorsed, the Note Guarantee shall be valid nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors.

In the event that the Company or any of its Restricted Subsidiaries creates or
acquires any Domestic Subsidiary after the date of this Indenture, if required
by Section 4.18 hereof, the Company shall cause such Domestic Subsidiary to
comply with the provisions of Section 4.18 hereof and this Article 11, to the
extent applicable.

Section 11.05 Guarantors May Consolidate, etc., on Certain Terms.

Except as otherwise provided in Section 11.05 hereof, no Guarantor may sell or
otherwise dispose of all or substantially all of its assets to, or consolidate
with or merge with or into (whether or not such Guarantor is the surviving
Person) another Person, other than the Company or another Guarantor, unless:

(1) immediately after giving effect to such transaction, no Default or Event of
Default exists; and

(2) either:

(a) subject to Section 11.05 hereof, the Person acquiring the property in any
such sale or disposition or the Person formed by or surviving any such
consolidation or merger unconditionally assumes all the obligations of that
Guarantor under this Indenture, its Note

 

84



--------------------------------------------------------------------------------

Guarantee and the Registration Rights Agreement on the terms set forth herein or
therein, pursuant to a supplemental indenture in form and substance reasonably
satisfactory to the Trustee; or

(b) the Net Proceeds of such sale or other disposition are applied in accordance
with the applicable provisions of this Indenture, including without limitation,
Section 4.10 hereof.

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the Note
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of this Indenture to be performed by the Guarantor,
such successor Person shall succeed to and be substituted for the Guarantor with
the same effect as if it had been named herein as a Guarantor. Such successor
Person thereupon may cause to be signed any or all of the Note Guarantees to be
endorsed upon all of the Notes issuable hereunder which theretofore shall not
have been signed by the Company and delivered to the Trustee. All the Note
Guarantees so issued shall in all respects have the same legal rank and benefit
under this Indenture as the Note Guarantees theretofore and thereafter issued in
accordance with the terms of this Indenture as though all of such Note
Guarantees had been issued at the date of the execution hereof.

Except as set forth in Articles 4 and 5 hereof, and notwithstanding clauses 2(a)
and (b) above, nothing contained in this Indenture or in any of the Notes shall
prevent any consolidation or merger of a Guarantor with or into the Company or
another Guarantor, or shall prevent any sale or conveyance of the property of a
Guarantor as an entirety or substantially as an entirety to the Company or
another Guarantor.

Section 11.06 Releases.

(a) In the event of any sale or other disposition of all or substantially all of
the assets of any Guarantor, by way of merger, consolidation or otherwise, or a
sale or other disposition of all of the Capital Stock of any Guarantor, in each
case to a Person that is not (either before or after giving effect to such
transactions) the Company or a Restricted Subsidiary of the Company, then such
Guarantor (in the event of a sale or other disposition, by way of merger,
consolidation or otherwise, of all of the Capital Stock of such Guarantor) or
the corporation acquiring the property (in the event of a sale or other
disposition of all or substantially all of the assets of such Guarantor) shall
be released and relieved of any obligations under its Note Guarantee; provided
that the Net Proceeds of such sale or other disposition are applied in
accordance with the applicable provisions of this Indenture, including without
limitation Section 4.10 hereof. Upon delivery by the Company to the Trustee of
an Officers’ Certificate and an Opinion of Counsel to the effect that such sale
or other disposition was made by the Company in accordance with the provisions
of this Indenture, including without limitation Section 4.10 hereof, the Trustee
shall execute any documents reasonably required in order to evidence the release
of any Guarantor from its obligations under its Note Guarantee.

(b) Upon designation of any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of this Indenture, such Guarantor shall be released
and relieved of any obligations under its Note Guarantee.

(c) Upon Legal Defeasance in accordance with Article 8 hereof or satisfaction
and discharge of this Indenture in accordance with Article 12 hereof, each
Guarantor shall be released and relieved of any obligations under its Note
Guarantee.

Any Guarantor not released from its obligations under its Note Guarantee as
provided in this Section 11.05 shall remain liable for the full amount of
principal of and interest and premium, if any, on the Notes and for the other
obligations of any Guarantor under this Indenture as provided in this
Article 11.

 

85



--------------------------------------------------------------------------------

ARTICLE 12.

SATISFACTION AND DISCHARGE

Section 12.01 Satisfaction and Discharge.

This Indenture shall be discharged and shall cease to be of further effect as to
all Notes issued hereunder, when:

(1) either:

(a) all Notes that have been authenticated and delivered (except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust or segregated and held in trust by
the Company and thereafter repaid to the Company or discharged from this trust)
have been delivered to the Trustee for cancellation; or

(b) all Notes that have not been delivered to the Trustee for cancellation
otherwise (i) have become due and payable (ii) shall become due and payable, or
may be called for redemption, within one year or (iii) have been called for
redemption pursuant to the of Section 3.07 and, in any case, the Company has
irrevocably deposited or caused to be deposited with the Trustee as trust funds,
in trust solely for the benefit of the Holders, cash in U.S. dollars, U.S.
Government Obligations or a combination thereof, in such amounts as shall be
sufficient (without consideration of any reinvestment of interest) to pay and
discharge the entire Indebtedness (including all principal and accrued interest)
on the Notes not theretofore delivered to the Trustee for cancellation;

(2) the Company or any Guarantor has paid or caused to be paid all sums payable
by it under this Indenture; and

(3) the Company has delivered irrevocable instructions to the Trustee under this
Indenture to apply the deposited money toward the payment of the Notes at
maturity or on the Redemption Date, as the case may be.

In addition, the Company must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to subclause (b) of clause (1) of this
Section 12.01, the provisions of Section 8.06 hereof shall survive. In addition,
nothing in this Section 12.01 shall be deemed to discharge those provisions of
Section 7.07 hereof, that, by their terms, survive the satisfaction and
discharge of this Indenture.

 

86



--------------------------------------------------------------------------------

ARTICLE 13.

MISCELLANEOUS

Section 13.01 Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA § 318(c), the imposed duties shall control.

Section 13.02 Notices.

Any notice or communication by the Company, any Guarantor or the Trustee to the
others is duly given if in writing and delivered in Person or by first class
mail (registered or certified, return receipt requested), facsimile transmission
or overnight air courier guaranteeing next day delivery, to the others’ address:

If to the Company and/or any Guarantor:

Advanced Medical Optics, Inc.

1700 E. St. Andrew Place

Santa Ana, California 92705

Facsimile No.: (714) 247-8672

Attention: General Counsel

With a copy to:

Skadden, Arps, Slate, Meagher & Flom

300 S. Grand Avenue, 34th Floor

Los Angeles, California 9071

Facsimile No.: (213) 621-5070

Attention: Brian McCarthy

If to the Trustee:

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Facsimile No.: (302) 636-4145

Attention: Corporate Capital Market Services

The Company, any Guarantor or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if transmitted by facsimile; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery.

Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA. Failure to mail a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.

 

87



--------------------------------------------------------------------------------

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

Section 13.03 Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Company, the Trustee, the
Registrar and anyone else shall have the protection of TIA § 312(c).

Section 13.04 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

(1) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which must include the statements set forth in Section 13.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which must include the statements set forth in Section 13.05 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

Section 13.05 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) must comply with the provisions of TIA § 314(e) and
must include:

(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied; provided, however, that with respect
to matters of fact, an Opinion of Counsel may rely on an Officers’ Certificate
or certificate of public officials.

 

88



--------------------------------------------------------------------------------

Section 13.06 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

Section 13.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.

No past, present or future director, officer, employee, incorporator or
stockholder of the Company or any Guarantor, as such, shall have any liability
for any obligations of the Company or the Guarantors under the Notes, this
Indenture, the Note Guarantees or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of Notes by accepting
a Note waives and releases all such liability. The waiver and release are part
of the consideration for issuance of the Notes. The waiver may not be effective
to waive liabilities under the federal securities laws.

Section 13.08 Governing Law, Waiver of Jury Trial

THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTION CONTEMPLATED HEREBY.

Section 13.09 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 13.10 Successors.

All agreements of the Company in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successors. All agreements of each Guarantor in this Indenture shall bind its
successors, except as otherwise provided in Section 12.05 hereof.

Section 13.11 Severability.

In case any provision in this Indenture or in the Notes is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 13.12 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

 

89



--------------------------------------------------------------------------------

Section 13.13 Table of Contents, Headings, etc.

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

[Signatures on following page]

 

90



--------------------------------------------------------------------------------

SIGNATURES

Dated as of April 2, 2007

 

ADVANCED MEDICAL OPTICS, INC. By:  

/s/ James V. Mazzo

Name:   James V. Mazzo Title:   Chief Executive Officer and President AMO
HOLDINGS, INC. By:  

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary AMO USA, INC. By:
 

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary IRONMAN MERGER
CORPORATION By:  

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary VISX,
INCORPORATED By:  

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary



--------------------------------------------------------------------------------

QUEST VISION TECHNOLOGY By:  

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary WAVEFRONT
SCIENCES, INC. By:  

/s/ Aimee S. Weisner

Name:   Aimee S. Weisner Title:   Vice President and Secretary WILMINGTON TRUST
COMPANY, as Trustee By:  

/s/ Michael G. Oller, Jr.

Name:   Michael G. Oller, Jr. Title:   Senior Financial Services Officer



--------------------------------------------------------------------------------

[Face of Note]

--------------------------------------------------------------------------------

CUSIP/CINS             

    % Senior Subordinated Notes due 20    

 

No.             $            

ADVANCED MEDICAL OPTICS, INC.

promises to pay to [            ] or registered assigns,

the principal sum of                                                          
DOLLARS on                         , 20    .

Interest Payment Dates:                          and                         

Record Dates:                          and                         

Dated:                         , 200    

 

ADVANCED MEDICAL OPTICS, INC. By:  

 

Name:   Title:  

 

This is one of the Notes referred to

in the within-mentioned Indenture:

 

[TRUSTEE],

By:  

 

  Authorized Signatory

 

--------------------------------------------------------------------------------

 

A-1



--------------------------------------------------------------------------------

[Back of Note]

        % Senior Subordinated Notes due 20    

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

[Insert the Reg S Legend, if applicable pursuant to the provisions of the
Indenture]

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

(1) INTEREST. Advanced Medical Optics, Inc., a Delaware corporation (the
“Company”), promises to pay interest on the principal amount of this Note at
    % per annum from                     , 20     until maturity and shall pay
the Additional Interest, if any, payable pursuant to Section 4 of the
Registration Rights Agreement referred to below. The Company shall pay interest
semi-annually in arrears on                          and
                         of each year, or if any such day is not a Business Day,
on the next succeeding Business Day (each, an “Interest Payment Date”). the
first Interest Payment Date shall be                     , 20    . Interest on
the Notes shall accrue from the most recent date to which interest has been paid
or, if no interest has been paid, from the date of issuance; provided that if
there is no existing Default in the payment of interest, and if this Note is
authenticated between a record date referred to on the face hereof and the next
succeeding Interest Payment Date, interest shall accrue from such next
succeeding Interest Payment Date. The Company shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal and premium, if any, from time to time on demand at a rate that is
1% per annum in excess of the rate then in effect to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace periods) from time to time on demand at the same rate to the
extent lawful. Interest shall be computed on the basis of a 360-day year of
twelve 30-day months.

(2) METHOD OF PAYMENT. The Company shall pay interest on the Notes (except
defaulted interest) to the Persons who are registered Holders of Notes at the
close of business on the                          or                         
next preceding the Interest Payment Date (each a “Record Date”), even if such
Notes are canceled after such Record Date and on or before such Interest Payment
Date, except as provided in Section 2.12 of the Indenture (as defined below)
with respect to defaulted interest. The Notes shall be payable as to principal,
premium, if any, and interest at the office or agency of the Company maintained
for such purpose within or without the City and State of New York, or, at the
option of the Company, payment of interest may be made by check mailed to the
Holders at their addresses set forth in the register of Holders; provided that
payment by wire transfer of immediately available funds shall be required with
respect to principal of and interest, premium on, all Global Notes and all other
Notes the Holders of which shall have provided wire transfer instructions to the
Company or the Paying Agent. Such payment shall be in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts.

(3) PAYING AGENT AND REGISTRAR. Initially, Wilmington Trust Company, the Trustee
under the Indenture, shall act as Paying Agent and Registrar. The Company may
change any Paying Agent or Registrar without notice to any Holder. The Company
or any of its Subsidiaries may act in any such capacity.

 

A-2



--------------------------------------------------------------------------------

(4) INDENTURE. The Company issued the Notes under an Indenture dated as of
April 2, 2007 (the “Indenture”) among the Company, the Guarantors and the
Trustee. The terms of the Notes include those stated in the Indenture and those
made part of the Indenture by reference to the TIA. The Notes are subject to all
such terms, and Holders are referred to the Indenture and such Act for a
statement of such terms. To the extent any provision of this Note conflicts with
the express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling. The Notes are unsecured obligations of the Company.

(5) OPTIONAL REDEMPTION.

(a) Except as set forth in subparagraph (b) of this Paragraph 5 and Section 3.07
of the Indenture, at any time or from time to time on or after
                    , 20    , the Company may redeem the Notes for cash at its
option, in whole or in part, upon not less than 30 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below plus accrued and unpaid interest on the Notes redeemed to the
applicable Redemption Date, if redeemed during the twelve-month period beginning
on                          of the years indicated below, subject to the rights
of Holders on the relevant record date to receive interest on the relevant
interest payment date:

 

Year

   Percentage  

20    

            %

20    

            %

20    

            %

20     and thereafter

   100.00 %

Unless the Company defaults in the payment of the redemption price, interest
shall cease to accrue on the Notes or portions thereof called for redemption on
the applicable Redemption Date.

(b) Notwithstanding the provisions of subparagraph (a) of this Paragraph 5, at
any time or from time to time prior to                     , 20    , the Company
may redeem up to 35% of the aggregate principal amount of Notes issued under
this Indenture at a redemption price equal to     % of the principal amount of
the Notes to be redeemed, plus accrued and unpaid interest thereon, if any, to
the Redemption Date, with the net cash proceeds of one or more Qualified Equity
Offerings; provided that (1) at least 65% of the aggregate principal amount of
Notes originally issued under this Indenture remains outstanding immediately
after the occurrence of such redemption; and (2) the redemption occurs within 90
days of the date of the closing of any such Qualified Equity Offering.

(6) MANDATORY REDEMPTION.

The Company is not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

(7) REPURCHASE AT THE OPTION OF HOLDER.

(a) If there is a Change of Control, the Company shall be required to make an
offer (a “Change of Control Offer”) to each Holder to repurchase all or any part
(equal to $1,000 or an integral multiple thereof) of each Holder’s Notes at a
purchase price in cash equal to 101% of the principal amount thereof plus
accrued and unpaid interest thereon to the date of purchase, subject to the
rights of Holders on the relevant record date to receive interest due on the
relevant interest payment date (the “Change of Control Payment”). Within 30 days
following any Change of Control, the Company shall mail, or cause to be mailed,
a notice to each Holder setting forth the procedures governing the Change of
Control Offer as required by the Indenture.

 

A-3



--------------------------------------------------------------------------------

(b) If the Company or a Restricted Subsidiary of the Company consummates any
Asset Sales, when the aggregate amount of Excess Proceeds exceeds $25.0 million,
the Company shall be required to make an offer from all Holders of Notes and, if
applicable, all holders of Pari Passu Indebtedness (an “Asset Sale Offer”)
pursuant to Section 3.09 of the Indenture to purchase the maximum principal
amount of Notes and such Pari Passu Indebtedness, pro rata in proportion to the
respective principal amounts of the Notes and such other Indebtedness required
to be redeemed, that may be purchased out of the Excess Proceeds at an offer
price in cash in an amount equal to 100% of the principal amount thereof plus
accrued and unpaid interest thereon to the date of purchase, in accordance with
the procedures set forth in the Indenture. To the extent that the aggregate
amount of Notes and Pari Passu Indebtedness tendered pursuant to an Asset Sale
Offer is less than the Excess Proceeds, the Company (or such Restricted
Subsidiary) may use such Net Proceeds Deficiency, or a portion thereof, for
general corporate purposes, subject to the provisions of the Indenture. If the
aggregate principal amount of Notes and Pari Passu Indebtedness tendered into
such Asset Sale Offer exceeds the amount of Excess Proceeds, the Trustee shall
select the Notes and such Pari Passu Indebtedness to be purchased on a pro rata
basis in accordance with Section 3.02 of the Indenture. Holders of Notes that
are the subject of an offer to purchase shall receive an Asset Sale Offer from
the Company prior to any related purchase date and may elect to have such Notes
purchased by completing the form entitled “Option of Holder to Elect Purchase”
attached to the Notes.

(8) NOTICE OF REDEMPTION. Notice of redemption shall be mailed at least 30 days
but not more than 60 days before the redemption date to each Holder whose Notes
are to be redeemed at its registered address, except that redemption notices may
be mailed more than 60 days prior to a redemption date if the notice is issued
in connection with a defeasance of the Notes or a satisfaction or discharge of
the Indenture. Notes in denominations larger than $1,000 may be redeemed in part
but only in whole multiples of $1,000, unless all of the Notes held by a Holder
are to be redeemed.

(9) DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form without
coupons in denominations of $1,000 and integral multiples thereof. The transfer
of Notes may be registered and Notes may be exchanged as provided in the
Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Company
need not exchange or register the transfer of any Notes for a period of 15 days
before the mailing of a notice of redemption and ending on such date of such
mailing to be redeemed or during the period between a record date and the
corresponding Interest Payment Date.

(10) PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as
its owner for all purposes.

(11) AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions, the
Indenture or the Notes or the Note Guarantees may be amended or supplemented
with the consent of the Holders of at least a majority in aggregate principal
amount of the then outstanding Notes including Additional Notes, if any, voting
as a single class, and any existing Default or Event or Default or compliance
with any provision of the Indenture, the Notes or the Note Guarantees may be
waived with the consent of the Holders of a majority in aggregate principal
amount of the then outstanding Notes including Additional Notes, if any, voting
as a single class. Without the consent of any Holder of a Note, the Indenture,
the Notes or the Note Guarantees may be

 

A-4



--------------------------------------------------------------------------------

amended or supplemented to cure any ambiguity, defect or inconsistency, to
provide for uncertificated Notes in addition to or in place of certificated
Notes, to provide for the assumption of the Company’s or a Guarantor’s
obligations to Holders of the Notes and Note Guarantees in case of a merger or
consolidation, to make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not adversely affect the legal
rights under the Indenture of any such Holder, to maintain the qualification of
the Indenture under the TIA, or to provide for the issuance of Additional Notes
in accordance with the limitations set forth in the Indenture.

(12) DEFAULTS AND REMEDIES. Events of Default include: (i) failure by the
Company for 30 days to pay any installment of interest on the Notes as and when
the same becomes due and payable, whether or not prohibited by the subordination
provisions of the Indenture; (ii) failure by the Company to pay all or any part
of the principal, premium, if any, on the Notes as and when the same becomes due
and payable at maturity, by acceleration or otherwise, including, without
limitation, payment of the Change of Control Purchase Price or the Asset Sale
Offer Price on Notes validly tendered and not properly withdrawn pursuant to a
Change of Control Offer or Asset Sale Offer, whether or not prohibited by the
subordination provisions of the Indenture; (iii) failure by the Company to
comply with Section 4.15 or Section 5.01 of the Indenture, whether or not
prohibited by the subordination provisions of the Indenture; (iv) failure by the
Company to comply with any other agreement or covenant in the Indenture and
continuance of this failure for 60 days after notice of the failure has been
given to the Company by the Trustee or by the Holders of at least 25% in
aggregate principal amount of the Notes then outstanding; (v) default under any
mortgage, indenture or other instrument or agreement under which there may be
issued or by which there may be secured or evidenced Indebtedness of the Company
or any Restricted Subsidiary, whether such Indebtedness now exists or is
incurred after the Issue Date, if that default (A) is caused by a failure to pay
principal at maturity on such Indebtedness within the applicable express grace
period and any extension thereof or (B) results in the acceleration of such
Indebtedness prior to its express maturity, in each case the principal amount of
such Indebtedness, together with any other Indebtedness with respect to which an
event described in (A) or (B) has occurred and is continuing, aggregates $25.0
million or more; (vi) one or more judgments or orders that exceeds $25.0 million
in the aggregate (net of amounts covered by insurance or bonded) for the payment
of money have been entered by a court or courts of competent jurisdiction
against the Company or any Restricted Subsidiary and such judgment or judgments
have not been satisfied, stayed, bonded, discharged, annulled or rescinded
within 60 days of being entered; (vii) certain events of bankruptcy or
insolvency described in the Indenture with respect to the Company or any of its
Restricted Subsidiaries; and (viii) any Note Guarantee of any Significant
Subsidiary ceases to be in full force and effect (other than in accordance with
the terms of such Note Guarantee and the Indenture) or is declared null and void
and unenforceable or found to be invalid or any Guarantor denies its liability
under its Note Guarantee (other than by reason of release of a Guarantor from
its Note Guarantee in accordance with the terms of the Indenture and the Note
Guarantee). If any Event of Default occurs and is continuing, the Trustee or the
Holders of at least 25% in aggregate principal amount of the then outstanding
Notes may declare all the Notes to be due and payable immediately.
Notwithstanding the foregoing, in the case of an Event of Default arising from
certain events of bankruptcy or insolvency, all outstanding Notes shall become
due and payable immediately without further action or notice. Holders may not
enforce the Indenture or the Notes except as provided in the Indenture. Subject
to certain limitations, Holders of a majority in aggregate principal amount of
the then outstanding Notes may direct the Trustee in its exercise of any trust
or power. The Trustee may withhold from Holders of the Notes notice of any
continuing Default or Event of Default (except a Default or Event of Default
relating to the payment of principal or interest or premium, if any,) if it in
good faith determines that withholding notice is in their

 

A-5



--------------------------------------------------------------------------------

interest. The Holders of a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may, on behalf of the Holders of all
of the Notes, rescind an acceleration or waive any existing Default or Event of
Default and its consequences under the Indenture except a continuing Default or
Event of Default in the payment of interest or premium, if any, on, or the
principal of, the Notes. The Company is required to deliver to the Trustee
annually a statement regarding compliance with the Indenture, and the Company is
required, upon becoming aware of any Default or Event of Default, to deliver to
the Trustee a statement specifying such Default or Event of Default.

(13) SUBORDINATION. Payment of principal, interest and premium, if any, on the
Notes is subordinated to the prior payment of Senior Debt on the terms provided
in the Indenture.

(14) TRUSTEE DEALINGS WITH COMPANY. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Company or its Affiliates, and may otherwise deal with the Company or its
Affiliates, as if it were not the Trustee.

(15) NO RECOURSE AGAINST OTHERS. A director, officer, employee, incorporator or
stockholder of the Company or any of the Guarantors, as such, shall not have any
liability for any obligations of the Company or the Guarantors under the Notes,
the Note Guarantees or the Indenture or for any claim based on, in respect of,
or by reason of, such obligations or their creation. Each Holder by accepting a
Note waives and releases all such liability. The waiver and release are part of
the consideration for the issuance of the Notes.

(16) AUTHENTICATION. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

(17) ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

(18) ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED
DEFINITIVE NOTES. In addition to the rights provided to Holders of Notes under
the Indenture, Holders of Restricted Global Notes and Restricted Definitive
Notes shall have all the rights set forth in the Registration Rights Agreement
dated as of                     , 20    , among the Company, the Guarantors and
the other parties named on the signature pages thereof or, in the case of
Additional Notes, Holders of Restricted Global Notes and Restricted Definitive
Notes shall have the rights set forth in one or more registration rights
agreements, if any, among the Company, the Guarantors and the other parties
thereto, relating to rights given by the Company and the Guarantors to the
purchasers of any Additional Notes (collectively, the “Registration Rights
Agreement”).

(19) CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Company has caused CUSIP numbers
to be printed on the Notes, and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption, and reliance may be placed only on the other
identification numbers placed thereon.

 

A-6



--------------------------------------------------------------------------------

(20) GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE NOTE GUARANTEES WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

The Company shall furnish to any Holder upon written request and without charge
a copy of the Indenture and/or the Registration Rights Agreement. Requests may
be made to:

ADVANCED MEDICAL OPTICS, INC.

1700 E. St. Andrew Place

Santa Ana, California 92705

Attention: General Counsel

 

A-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:  

 

  (Insert assignee’s legal name)

 

 

--------------------------------------------------------------------------------

(Insert assignee’s soc. sec. or tax I.D. no.)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)

and irrevocably appoint                                         
                                                                      to
transfer this Note on the books of the Company. The agent may substitute another
to act for him.

 

Date:                                Your Signature:  

 

    (Sign exactly as your name appears on the face of this Note) Signature
Guarantee*:                                     

 

--------------------------------------------------------------------------------

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-8



--------------------------------------------------------------------------------

Option of Holder to Elect Purchase

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or 4.15 of the Indenture, check the appropriate box below:

     Section 4.10                          Section 4.15

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 4.15 of the Indenture, state the amount you
elect to have purchased (in denominations of $1,000 only, except if you have
elected to have all of your Notes purchased):

$            

Date:                         

 

Your Signature:                                         
                         (Sign exactly as your name appears on the face of this
Note) Tax Identification No.:                                         
            

Signature Guarantee*:                                         

 

--------------------------------------------------------------------------------

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-9



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of decrease in
Principal Amount of

this Global Note

 

Amount of increase in
Principal Amount of

this Global Note

 

Principal Amount

of this Global Note

following such

decrease

(or increase)

 

Signature of authorized
signatory of Trustee or
Custodian

                       

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

[Company address block]

[Registrar address block]

Re: [fill in full title of securities]

Reference is hereby made to the Indenture, dated as of April 2, 2007 (the
“Indenture”), among Advanced Medical Optics, Inc., as issuer (the “Company”),
the Guarantors party thereto and Wilmington Trust Company, as trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

                    , (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $             in such Note[s] or interests (the “Transfer”),
to                      (the “Transferee”), as further specified in Annex A
hereto. In connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. ¨ Check if Transferee shall take delivery of a beneficial interest in the
144A Global Note or a Restricted Definitive Note pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), and, accordingly,
the Transferor hereby further certifies that the beneficial interest or
Definitive Note is being transferred to a Person that the Transferor reasonably
believes is purchasing the beneficial interest or Definitive Note for its own
account, or for one or more accounts with respect to which such Person exercises
sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A, and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note shall be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.

2. ¨ Check if Transferee shall take delivery of a beneficial interest in the
Regulation S Global Note or a Restricted Definitive Note pursuant to Regulation
S. The Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a Person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act and (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note shall be subject to the restrictions on Transfer enumerated in the Private
Placement Legend printed on the Regulation S Global Note and/or the Restricted
Definitive Note and in the Indenture and the Securities Act.

 

B-1



--------------------------------------------------------------------------------

3. ¨ Check and complete if Transferee shall take delivery of a beneficial
interest in a Restricted Definitive Note pursuant to any provision of the
Securities Act other than Rule 144A or Regulation S. The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act and any applicable blue
sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):

(a) ¨ such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act;

or

(b) ¨ such Transfer is being effected to the Company or a subsidiary thereof;

or

(c) ¨ such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;

or

(d) ¨ such Transfer is being effected to an Institutional Accredited Investor
that is purchasing at least $250,000 in aggregate principal amount of Notes and
pursuant to an exemption from the registration requirements of the Securities
Act other than Rule 144A, Rule 144, Rule 903 or Rule 904, and the Transferor
hereby further certifies that it has not engaged in any general solicitation
within the meaning of Regulation D under the Securities Act and the Transfer
complies with the transfer restrictions applicable to beneficial interests in a
Restricted Global Note or Restricted Definitive Notes and the requirements of
the exemption claimed, which certification is supported by (1) a certificate
executed by the Transferee in the form of Exhibit D to the Indenture and (2) if
so requested by the Company, an Opinion of Counsel provided by the Transferor or
the Transferee (a copy of which the Transferor has attached to this
certification), to the effect that such Transfer is in compliance with the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note shall be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Global Notes and/or the Restricted
Definitive Notes and in the Indenture and the Securities Act.

4. ¨ Check if Transferee shall take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

(a) ¨ Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note shall no longer be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the Restricted Global Notes, on
Restricted Definitive Notes and in the Indenture.

 

B-2



--------------------------------------------------------------------------------

(b) ¨ Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note shall no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

(c) ¨ Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note shall not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

    [Insert Name of Transferor] By:  

 

Name:   Title:  

Dated:                             

 

B-3



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

  (a) ¨ a beneficial interest in the:

 

  (i) ¨ 144A Global Note (CUSIP             ), or

 

  (ii) ¨ Regulation S Global Note (CUSIP             ), or

 

  (b) ¨ a Restricted Definitive Note.

2. After the Transfer the Transferee shall hold:

[CHECK ONE]

 

  (a) ¨ a beneficial interest in the:

 

  (i) ¨ 144A Global Note (CUSIP             ), or

 

  (ii) ¨ Regulation S Global Note (CUSIP             ), or

 

  (iii) ¨ Unrestricted Global Note (CUSIP             ); or

 

  (b) ¨ a Restricted Definitive Note; or

 

  (c) ¨ an Unrestricted Definitive Note,

in accordance with the terms of the Indenture.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

[Company address block]

[Registrar address block]

Re: [fill in full title of securities]

(CUSIP                     )

Reference is hereby made to the Indenture, dated as of April 2, 2007 (the
“Indenture”), among Advanced Medical Optics, Inc., as issuer (the “Company”),
the Guarantors party thereto and Wilmington Trust Company, as trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

                    , (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of
$             in such Note[s] or interests (the “Exchange”). In connection with
the Exchange, the Owner hereby certifies that:

1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Notes and
pursuant to and in accordance with the Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(b) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Unrestricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner’s own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(c) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

 

C-1



--------------------------------------------------------------------------------

(d) ¨ Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Restricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner’s own account without transfer.
Upon consummation of the proposed Exchange in accordance with the terms of the
Indenture, the Restricted Definitive Note issued shall continue to be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Restricted Definitive Note and in the Indenture and the Securities Act.

(b) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
¨ 144A Global Note, ¨ Regulation S Global Note with an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer and (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, and in
compliance with any applicable blue sky securities laws of any state of the
United States. Upon consummation of the proposed Exchange in accordance with the
terms of the Indenture, the beneficial interest issued shall be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the relevant Restricted Global Note and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

[Insert Name of Transferor] By:  

 

Name:   Title:  

Dated:                             

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CERTIFICATE FROM

ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

[Company address block]

[Registrar address block]

Re: [fill in full title of securities]

Reference is hereby made to the Indenture, dated as of April 2, 2007 (the
“Indenture”), among Advanced Medical Optics, Inc., as issuer (the “Company”),
the Guarantors party thereto and Wilmington Trust Company, as trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

In connection with our proposed purchase of $             aggregate principal
amount of:

(a) ¨ a beneficial interest in a Global Note, or

(b) ¨ a Definitive Note,

we confirm that:

1. We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the Securities Act of 1933, as
amended (the “Securities Act”).

2. We understand that the offer and sale of the Notes have not been registered
under the Securities Act, and that the Notes and any interest therein may not be
offered or sold except as permitted in the following sentence. We agree, on our
own behalf and on behalf of any accounts for which we are acting as hereinafter
stated, that if we should sell the Notes or any interest therein, we shall do so
only (A) to the Company or any subsidiary thereof, (B) in accordance with Rule
144A under the Securities Act to a “qualified institutional buyer” (as defined
therein), (C) to an institutional “accredited investor” (as defined below) that
is purchasing at least $250,000 in aggregate principal amount of Notes that,
prior to such transfer, furnishes (or has furnished on its behalf by a U.S.
broker-dealer) to you and to the Company a signed letter substantially in the
form of this letter and, if so requested by the Company, an Opinion of Counsel
in form reasonably acceptable to the Company to the effect that such transfer is
in compliance with the Securities Act, (D) outside the United States in
accordance with Rule 904 of Regulation S under the Securities Act, (E) pursuant
to the provisions of Rule 144(k) under the Securities Act or (F) pursuant to an
effective registration statement under the Securities Act, and we further agree
to provide to any Person purchasing the Definitive Note or beneficial interest
in a Global Note from us in a transaction meeting the requirements of clauses
(A) through (E) of this paragraph a notice advising such purchaser that resales
thereof are restricted as stated herein.

3. We understand that, on any proposed resale of the Notes or beneficial
interest therein, we shall be required to furnish to you and the Company such
certifications, legal opinions and other information as you and the Company may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us shall bear a
legend to the foregoing effect.

 

D-1



--------------------------------------------------------------------------------

4. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or its investment.

5. We are acquiring the Notes or beneficial interest therein purchased by us for
our own account or for one or more accounts (each of which is an institutional
“accredited investor”) as to each of which we exercise sole investment
discretion.

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

[Insert Name of Accredited Investor] By:  

 

Name:   Title:  

Dated:                             

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF NOTATION OF GUARANTEE]

For value received, each Guarantor (which term includes any successor Person
under the Indenture) has, jointly and severally, unconditionally guaranteed, to
the extent set forth in the Indenture and subject to the provisions in the
Indenture dated as of April 2, 2007 (the “Indenture”) among Advanced Medical
Optics, Inc., (the “Company”), the Guarantors party thereto and Wilmington Trust
Company, as trustee (the “Trustee”), (a) the due and punctual payment of the
principal of, premium, if any, and interest on, the Notes, whether at maturity,
by acceleration, redemption or otherwise, the due and punctual payment of
interest on overdue principal of and interest on the Notes, if any, if lawful,
and the due and punctual performance of all other obligations of the Company to
the Holders or the Trustee all in accordance with the terms of the Indenture and
(b) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that the same shall be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise.

No past, present or future director, officer, employee, incorporator or
stockholder (direct or indirect) of each Guarantor (or any such successor
entity), as such, shall have any liability for any obligations of Guarantor
under this Guarantee or the Indenture or for any claim based on, in respect of,
or by reason of, such obligations or their creation, except in their capacity as
an obligor or Guarantor of the Notes in accordance with the Indenture. The
obligations of the Guarantors to the Holders of Notes and to the Trustee
pursuant to the Note Guarantee and the Indenture are expressly set forth in
Article 11 of the Indenture and reference is hereby made to the Indenture for
the precise terms of the Note Guarantee. This Guarantee shall not be valid or
obligatory for any purpose until the certificate of authentication on the Note
upon which this Guarantee is noted shall have been executed by the Trustee under
the Indenture by the manual signature of one of its authorized officers.

The obligations of each Guarantor under this Guarantee shall be limited to the
extent necessary to insure that it does not constitute a fraudulent conveyance
under applicable law. Each Holder of a Note, by accepting the same, (a) agrees
to and shall be bound by such provisions (b) authorizes and directs the Trustee,
on behalf of such Holder, to take such action as may be necessary or appropriate
to effectuate the subordination as provided in the Indenture and (c) appoints
the Trustee attorney-in-fact of such Holder for such purpose; provided, however,
that the Indebtedness evidenced by this Note Guarantee shall cease to be so
subordinated and subject in right of payment upon any defeasance of this Note in
accordance with the provisions of the Indenture.

Capitalized terms used but not defined herein have the meanings given to them in
the Indenture.

 

[NAME OF GUARANTOR(S)] By:  

 

Name:   Title:  

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF SUPPLEMENTAL INDENTURETO

BE DELIVERED BY SUBSEQUENT GUARANTORS]

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
                    , 20    , among                      (the “Guaranteeing
Subsidiary”), a subsidiary of                      (or its permitted successor),
a [Delaware] corporation (the “Company”), the Company, the other Guarantors (as
defined in the Indenture referred to herein) and Wilmington Trust Company, as
trustee under the Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of April 2, 2007 providing for the
issuance of 7.50% Senior Subordinated Notes due 2017 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees to provide
an unconditional Guarantee on the terms and subject to the conditions set forth
in the Note Guarantee and in the Indenture including but not limited to Article
11 thereof.

4. NO RECOURSE AGAINST OTHERS. No past, present or future director, officer,
employee, incorporator, stockholder or agent of the Guaranteeing Subsidiary, as
such, shall have any liability for any obligations of the Company or any
Guaranteeing Subsidiary under the Notes, any Note Guarantees, the Indenture or
this Supplemental Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of the Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes. Such waiver may not be
effective to waive liabilities under the federal securities laws and it is the
view of the SEC that such a waiver is against public policy.

5. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

6. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

 

F-1



--------------------------------------------------------------------------------

7. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

8. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Company.

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated:                     , 20    

 

[GUARANTEEING SUBSIDIARY] By:  

 

Name:   Title:   [COMPANY] By:  

 

Name:   Title:   [EXISTING GUARANTORS] By:  

 

Name:   Title:   [TRUSTEE], as Trustee By:  

 

  Authorized Signatory

 

F-3